Exhibit 10.2

 

MANAGEMENT AGREEMENT

 

BY AND BETWEEN

 

SONESTA INTERNATIONAL HOTELS CORPORATION

 

AS “MANAGER”

 

ROYAL SONESTA, INC.

 

AS “OWNER”

 

DATED AS OF JANUARY 31, 2012

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I APPOINTMENT OF MANAGER

1

 

 

 

1.01.

Appointment

1

1.02.

Management of the Hotel

1

1.03.

Services Provided by Manager

4

1.04.

Employees

4

1.05.

Right to Inspect

5

 

 

 

ARTICLE II TERM

5

 

 

 

2.01.

Term

5

2.02.

Early Termination

5

 

 

 

ARTICLE III COMPENSATION OF MANAGER; DISBURSEMENTS

6

 

 

 

3.01.

Fee

6

3.02.

Disbursements

6

3.03.

Timing of Payments

6

 

 

 

ARTICLE IV ACCOUNTING, BOOKKEEPING AND BANK ACCOUNTS; WORKING CAPITAL AND
OPERATING LOSSES

7

 

 

 

4.01.

Accounting, Interim Payment and Annual Reconciliation

7

4.02.

Books and Records

8

4.03.

Accounts

9

4.04.

Annual Operating Projection

9

4.05.

Working Capital

9

4.06.

Operating Losses

10

 

 

 

ARTICLE V REPAIRS, MAINTENANCE AND REPLACEMENTS

10

 

 

 

5.01.

Manager’s Maintenance Obligation

10

5.02.

Repairs and Maintenance to be Paid from Gross Revenues

10

5.03.

Repairs and Maintenance to be Paid by Owner or Landlord

10

5.04.

Capital Estimate

11

5.05.

Additional Requirements

12

5.06.

Ownership of Replacements

12

 

 

 

ARTICLE VI INSURANCE, DAMAGE, CONDEMNATION, AND FORCE MAJEURE

12

 

 

 

6.01.

General Insurance Requirements

12

6.02.

Waiver of Subrogation

12

6.03.

Risk Management

13

6.04.

Damage and Repair

13

6.05.

Damage Near End of Term

14

6.06.

Condemnation

14

6.07.

Partial Condemnation

14

6.08.

Temporary Condemnation

15

6.09.

Allocation of Award

15

 

--------------------------------------------------------------------------------


 

6.10.

Effect of Condemnation

15

 

 

 

ARTICLE VII TAXES

16

 

 

 

7.01.

Real Estate and Personal Property Taxes

16

 

 

 

ARTICLE VIII OWNERSHIP OF THE HOTEL

16

 

 

 

8.01.

Ownership of the Hotel

16

8.02.

No Covenants, Conditions or Restrictions

17

8.03.

Liens; Credit

17

8.04.

Financing

18

8.05.

Lease

18

 

 

 

ARTICLE IX DEFAULTS

19

 

 

 

9.01.

Manager Events of Default

19

9.02.

Remedies for Manager Events of Default

19

9.03.

Owner Events of Default

21

9.04.

Remedies for Owner Events of Default

22

 

 

 

ARTICLE X ASSIGNMENT AND SALE

22

 

 

 

10.01.

Assignment

22

10.02.

Sale of the Hotel

23

10.03.

Amendment of the Lease

24

 

 

 

ARTICLE XI MISCELLANEOUS

24

 

 

 

11.01.

Right to Make Agreement

24

11.02.

Actions By Manager

24

11.03.

Relationship

24

11.04.

Applicable Law

24

11.05.

Notices

24

11.06.

Environmental Matters

25

11.07.

Confidentiality

26

11.08.

Projections

27

11.09.

Actions to be Taken Upon Termination

27

11.10.

Trademarks, Trade Names and Service Marks

29

11.11.

Waiver

29

11.12.

Partial Invalidity

29

11.13.

Survival

29

11.14.

Negotiation of Agreement

29

11.15.

Entire Agreement

30

11.16.

Affiliates

30

11.17.

Arbitration

30

11.18.

Permitted Contests

32

11.19.

Estoppel Certificates

33

11.20.

Indemnification

33

11.21.

Remedies Cumulative

34

11.22.

Amendments and Modifications

34

11.23.

Claims; Binding Effect; Time of the Essence; Nonrecourse

34

 

ii

--------------------------------------------------------------------------------


 

11.24.

Counterparts; Headings

34

11.25.

No Political Contributions

34

11.26.

Tax Matters

35

11.27.

Third Party Beneficiaries

35

 

 

 

ARTICLE XII DEFINITION OF TERMS; CONSTRUCTION

35

 

 

 

12.01.

Definition of Terms

35

12.02.

Construction

46

 

 

 

Exhibit A

The Site

 

 

iii

--------------------------------------------------------------------------------


 

THIS MANAGEMENT AGREEMENT (this “Agreement”) is executed as of the 31st day of
January 2012 (the “Effective Date”), by Royal Sonesta, Inc. (“Owner”), a
Louisiana corporation, and Sonesta International Hotels Corporation (f/k/a
Sonesta Acquisition Corp.), a Maryland corporation (“Manager”).

 

R E C I T A L S:

 

A.                                   Chateau  Louisiane, Inc. (“Landlord”) is
the owner of fee title to the real property (the “Site”) described on Exhibit A
to this Agreement on which certain improvements have been constructed consisting
of a building or buildings containing 483 Guest Rooms, and certain other
amenities and related facilities (collectively, the “Building”).  The Site and
the Building, in addition to certain other rights, improvements, and personal
property, are referred to as the “Hotel” and more particularly described in the
definition in Section 12.01.  Pursuant to the Lease, Landlord has leased the
Hotel to Owner.

 

B.                                     Owner desires to engage Manager and
Manager desires to be engaged to manage and operate the Hotel as of the
Effective Date on the terms and conditions in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement and other good and valuable consideration, the receipt of which is
hereby acknowledged, Owner and Manager agree as follows:

 

ARTICLE I

 

APPOINTMENT OF MANAGER

 

1.01.                        Appointment.  Subject to the provisions of this
Agreement, Owner hereby engages Manager to supervise, direct and control the
management and operation of the Hotel during the Term.  Manager accepts such
engagement and agrees to manage and operate the Hotel during the Term in
accordance with the terms and conditions of this Agreement.  The Hotel shall be
known as a Royal Sonesta Hotel.  All capitalized terms shall have the meaning
ascribed to them in Article XII.

 

1.02.                        Management of the Hotel.

 

A.                                   The management and operation of the Hotel
shall be under the exclusive supervision and control of Manager except as
otherwise specifically provided in this Agreement.  Manager shall manage and
operate the Hotel in an efficient and economical manner consistent with
standards prevailing in other hotels in the System, including all activities in
connection therewith which are customary and usual to such an operation
(provided, however, that if the market area or the physical peculiarities of the
Hotel warrant, in the reasonable judgment of Manager, a deviation from such
standards shall be permitted (the “Operating Standards”)).  Manager shall, in
accordance with the System Standards, the Operating Standards and the terms of
this Agreement:

 

1.                                       Recruit, employ, supervise, direct and
(when appropriate) discharge the employees at the Hotel.

 

--------------------------------------------------------------------------------


 

2.                                       Establish Guest Room rates and prices,
rates and charges for services provided in the Hotel.

 

3.                                       Establish administrative policies and
procedures, including policies and procedures for employment, control of revenue
and expenditures, maintenance of bank accounts for the purchasing of supplies
and services, control of credit, and scheduling of maintenance and verify that
the foregoing procedures are operating in a sound manner.

 

4.                                       Manage expenditures to replenish
Inventories and Fixed Asset Supplies, make payments on accounts payable and
collect accounts receivable.

 

5.                                       Arrange for and supervise public
relations and advertising and prepare marketing plans.

 

6.                                       Procure all Inventories and replacement
Fixed Asset Supplies.

 

7.                                       Prepare and deliver Monthly Statements,
Annual Operating Statements, Annual Operating Projections, Capital Estimates,
Capital Statements and such other information required by this Agreement or as
Owner may reasonably request.

 

8.                                       Plan, execute and supervise repairs,
maintenance alterations and improvements at the Hotel.

 

9.                                       Provide, or cause to be provided, risk
management services relating to the types of insurance required to be obtained
or provided by Manager under this Agreement and provide such information related
to risk management as Owner may from time to time reasonably request.

 

10.                                 Obtain and keep in full force and effect,
either in its own name or in Owner’s and/or Landlord’s name, as may be required
by applicable law, any and all licenses and permits to the extent within the
control of Manager (or, if not within the control of Manager, Manager shall use
commercially reasonable efforts to obtain and keep same in full force and
effect).

 

11.                                 Reasonably cooperate in a Sale of the Hotel
or in obtaining a Mortgage.

 

12.                                 On behalf of Owner, negotiate, enter into
and administer, leases, subleases, licenses and concession agreements for all
public space at the Hotel, including all retail, office and lobby space.

 

13.                                 On behalf of Owner, negotiate, enter into
and administer service contracts and licenses for the operation of the Hotel,
including contracts and licenses for health and safety, systems maintenance,
electricity, gas, telephone, cleaning, elevator and boiler maintenance, air
conditioning maintenance, laundry and dry cleaning, master television service,
internet service, use of copyrighted materials (such as music and videos),
entertainment and other services as Manager deems advisable.

 

2

--------------------------------------------------------------------------------


 

14.                                 Negotiate, enter into and administer
contracts for the use of banquet and meeting facilities and Guest Rooms by
groups and individuals.

 

15.                                 Take reasonable action to collect and
institute in its own name or in the name of Owner or the Hotel, in each instance
as Manager in its reasonable discretion deems appropriate, legal actions or
proceedings to collect charges, rent or other income derived from the operation
of the Hotel or to oust or dispossess guests, tenants, members or other persons
in possession therefrom, or to cancel or terminate any lease, license or
concession agreement for the breach thereof or default thereunder by Owner,
licensee or concessionaire.

 

16.                                 Make representatives available to consult
with and advise Owner, at Owner’s reasonable request, concerning policies and
procedures affecting the conduct of the business of the Hotel.

 

17.                                 Collect on behalf of Owner and account for
and remit to governmental authorities all applicable excise, sales, occupancy
and use taxes or similar governmental charges collected by or at the Hotel
directly from guests, members or other patrons, or as part of the sales price of
any goods, services or displays, such as gross receipts, admission or similar or
equivalent taxes, duties, levies or charges.

 

18.                                 Keep Owner advised of significant events
which occur with respect to the Hotel which might reasonably be expected to have
a material adverse effect on the financial performance or value of the Hotel.

 

19.                                 Perform such other tasks with respect to the
Hotel as are customary and consistent with the Operating Standards and the
System Standards.

 

B.                                     Manager shall use commercially reasonable
efforts to comply with all Legal Requirements and Insurance Requirements
pertaining to its operation of the Hotel.

 

C.                                     Manager shall use commercially reasonable
efforts to obtain and maintain all approvals necessary to use and operate the
Hotel in accordance with the System Standards, Operating Standards and Legal
Requirements.  Owner shall cooperate with Manager and shall (or shall use
reasonable efforts to cause Landlord to) execute all applications and consents
reasonably required to be executed by Owner in order for Manager to obtain and
maintain such approvals.

 

D.                                    Manager shall not use, and shall exercise
commercially reasonable efforts to prevent the use of, the Hotel and Owner’s
Personal Property, if any, for any unlawful purpose.  Manager shall not commit,
and shall use commercially reasonable efforts to prevent the commission of, any
waste at the Hotel.  Manager shall not use, and shall use commercially
reasonable efforts to prevent the use of, the Hotel in such a manner as will
constitute an unlawful nuisance.  Manager shall use commercially reasonable
efforts to prevent the use of the Hotel in such a manner as might reasonably be
expected to impair Owner’s or Landlord’s title thereto or any portion thereof or
might reasonably be expected to give rise for a claim or claims for adverse use
or adverse possession by the public, or of implied dedication of the Hotel or
any portion thereof.

 

3

--------------------------------------------------------------------------------


 

1.03.                        Services Provided by Manager.  Manager shall
furnish certain services, from time to time during the Term, which are furnished
generally on a central or regional basis to other hotels in the System which are
managed by Manager, and which benefit the Hotel as a participant in the System,
such as:  national sales office services; central operational support for rooms,
food and beverage and engineering; central training services; career
development; management personnel relocation; central safety and loss prevention
services; central advertising and promotion (including direct and image media
and advertising administration); consumer affairs to the extent not charged or
allocated directly to the Hotel; the national reservations system service and
inventory and revenue management services; centralized payroll and accounting
services; computer system development, support and operating costs; central
monitoring and management support from “line management” personnel such as area
managers; and such additional central or regional services as are or may be,
from time to time, furnished for the benefit of hotels in the System or in
substitution for services now performed at individual hotels which may be more
efficiently performed on a group basis.

 

The charges for the services listed in this Section 1.03 shall not be separately
compensated.

 

1.04.                        Employees.

 

A.                                   All personnel employed at the Hotel shall
at all times be the employees of Manager.  Subject to the terms of this
Agreement, Manager shall have absolute discretion with respect to all personnel
employed at the Hotel, including, without limitation, decisions regarding
hiring, promoting, transferring, compensating, supervising, terminating,
directing and training all employees at the Hotel, and, generally, establishing
and maintaining all policies relating to employment; provided Manager shall not
enter into any written employment agreements with any person which purport to
bind Owner and/or purport to be effective regardless of a termination, without
obtaining Owner’s consent.  Manager shall comply with all Legal Requirements
regarding labor relations; if either Manager or Owner shall be required,
pursuant to any such Legal Requirement, to recognize a labor union or to enter
into a collective bargaining with a labor union, the party so required shall
promptly notify the other party.  Manager shall have the authority to negotiate
and settle labor union contracts with union employees and union representatives
and Manager is authorized to settle labor disputes and administrative claims as
may be routinely necessary in the daily management of the Hotel, provided Owner
shall be given prompt notice of any negotiations which could reasonably be
expected to result in contracts which would bind Owner and shall be provided
with any written materials in connection therewith and at least ten (10) days
prior to execution of any contract or amendment.  Manager shall indemnify Owner
for all costs and expenses (including claims by Landlord arising under the Lease
and reasonable attorneys’ fees) incurred by Owner if Owner is joined in or made
party to any suit or cause of action alleging that Manager has failed to comply
with all Legal Requirements pertaining to the employment of Manager’s employees
at the Hotel.

 

B.                                     Manager shall have the authority to hire,
dismiss or transfer the Hotel’s general manager, provided Manager shall keep
Owner reasonably informed with respect to such actions.

 

C.                                     Manager shall decide which, if any, of
the employees of the Hotel shall reside at the Hotel (provided that Owner’s
prior approval shall be obtained if more than two (2) such

 

4

--------------------------------------------------------------------------------


 

employees and their immediate families reside at the Hotel), and shall be
permitted to provide free accommodations and amenities to its employees and
representatives living at or visiting the Hotel in connection with its
management or operation consistent with Manager’s usual practices for hotels in
the System.  No person shall otherwise be given gratuitous accommodations or
services without prior approval of Owner and Manager, except in accordance with
usual practices of the hotel and travel industry.

 

1.05.                        Right to Inspect.  Manager shall permit Owner and
Landlord and their respective authorized representatives to inspect or show the
Hotel during usual business hours upon not less than twenty-four (24) hours’
notice and to make such repairs as Owner and Landlord are permitted or required
to make pursuant to the terms of the Lease, provided that any inspection or
repair by Owner or Landlord or their representatives shall not unreasonably
interfere with the use and operation of the Hotel and further provided that in
the event of an emergency as determined by Owner or Landlord in its reasonable
discretion, prior notice shall not be required.

 

ARTICLE II

 

TERM

 

2.01.                        Term.  The term of this Agreement (the “Term”)
shall begin on the Effective Date and shall continue until January 31, 2024,
provided during the twenty-four (24) month period prior to the date of the
expiration of the Term, Owner shall have the right to effect an earlier
termination of this Agreement by notice to Manager, which termination shall be
effective as of the date which is set forth in such notice, provided that such
date shall be at least ninety (90) days after the date of such notice, and such
termination shall be in accordance with the provisions of Section 11.09.

 

2.02.                        Early Termination.  Without limiting either party’s
rights under Article IX:

 

1.                                       Beginning January 31, 2015, Owner may
terminate this Agreement without cause at any time, upon sixty (60) days notice
to Manager given within thirty (30) days prior to or after January 1 in any
Year.  Upon termination under this Section 2.02 by Owner, Owner shall pay
Manager the Termination Fee, within sixty (60) days of the effective date of
termination, as liquidated damages and in lieu of any other remedy of Manager at
law or in equity, and such termination shall otherwise be in accordance with the
provisions of Section 11.09.

 

2.                                       Owner may terminate this Agreement upon
sixty (60) days notice to Manager given within thirty (30) days prior to or
after January 1 in any Year if the actual amounts paid to Owner as Owner’s
Priority during any three (3) of four (4) consecutive Years are less than six
percent (6%) of Invested Capital, determined annually, in those years, and such
termination shall be in accordance with the provisions of Section 11.09.

 

3.                                       Manager may terminate this Agreement
upon sixty (60) days notice to Owner given within sixty (60) days following a
Change in Control of Owner and such termination shall be in accordance with the
provisions of Section 11.09.

 

5

--------------------------------------------------------------------------------


 

4.                                       Owner may terminate this Agreement upon
sixty (60) days notice to Manager given within sixty (60) days following a
Change in Control of Manager and such termination shall be in accordance with
the provisions of Section 11.09.

 

ARTICLE III

 

COMPENSATION OF MANAGER; DISBURSEMENTS

 

3.01.                        Fee.  In consideration of the management services
to be performed during the Term, Manager shall be paid the Base Management Fee.

 

3.02.                        Disbursements.  Gross Revenues shall be distributed
in the following order of priority:

 

A.                                   First, to pay all Deductions (excluding the
Base Management Fee;

 

B.                                     Second, to Manager, an amount equal to
the Base Management Fee;

 

C.                                     Third, to Owner, an amount equal to
Owner’s Priority.

 

D.                                    Fourth, pari passu, to (i) Owner, in an
amount necessary to reimburse Owner for all Owner Working Capital Advances and
Owner Operating Loss Advances (collectively, “Owner Advances”) which have not
yet been repaid pursuant to this Section 3.02, and (ii) to Manager, in an amount
necessary to reimburse Manager for all Additional Manager Advances which have
not yet been repaid pursuant to this Section 3.02.  If at any time the amounts
available for distribution to Owner and Manager pursuant to this Section 3.02
are insufficient (a) to repay all outstanding Owner Advances, and (b) all
outstanding Additional Manager Advances, then Owner and Manager shall be paid
from such amounts the amount obtained by multiplying a number equal to the
amount of the funds available for distribution by a fraction, the numerator of
which is the sum of all outstanding Owner Advances, or all outstanding
Additional Manager Advances, as the case may be, and the denominator of which is
the sum of all outstanding Owner Advances plus the sum of all outstanding
Additional Manager Advances.

 

E.                                      Finally, to Owner, the Owner’s Residual
Payment.

 

3.03.                        Timing of Payments.  Payment of the Deductions,
excluding the Base Management Fee, shall be made in the ordinary course of
business.  The Base Management Fee, be paid on the last Business Day of each
calendar month, in arrears, based upon the prior month’s Gross Revenues or Gross
Room Revenues, as the case may be, as reflected in the Monthly Statement for
such prior month.  The Owner’s Priority shall be paid on the last Business Day
of each calendar month, in arrears, in equal monthly installments, based upon
Invested Capital most recently reported to Manager by Owner.  If any installment
of the Base Management Fee, or the Owner Priority is not paid when due, it shall
accrue interest at the Interest Rate.  The Owner’s Residual Payment shall be
paid on the last Business Day of the calendar month following the calendar
quarter to which such Owner’s Residual Payment relates, in arrears, based upon
the year-to-date Operating Profit as reflected in the Monthly Statement for the
last calendar month of such calendar quarter and shall be adjusted, after the
first calendar quarter, to reflect distributions for prior calendar quarters. 
Additional adjustments to all

 

6

--------------------------------------------------------------------------------


 

payments will be made on an annual basis based upon the Annual Operating
Statement for the Year and any audit conducted pursuant to Section 4.02.B.

 

If the portion of Gross Revenues to be distributed to Manager or Owner pursuant
to Section 3.02 is insufficient to pay amounts then due in full, any amounts
left unpaid shall be paid from and to the extent of Gross Revenues available
therefor at the time distributions are made in successive calendar months until
such amounts are paid in full, together with interest thereon, if applicable,
and such payments shall be made from such available Gross Revenues in the same
order of priority as other payments made on account of such items in successive
calendar months.

 

Calculations and payments of the fees and other payments in Section 3.02 and
distributions of Gross Revenues within a Year shall be accounted for
cumulatively within a Year, but shall not be cumulative from one Year to the
next.  Calculations and payments of Reimbursable Advances shall be accounted for
cumulatively within a Year, and shall be cumulative from one Year to the next.

 

ARTICLE IV

 

ACCOUNTING, BOOKKEEPING AND BANK ACCOUNTS; WORKING CAPITAL AND OPERATING LOSSES

 

4.01.                        Accounting, Interim Payment and Annual
Reconciliation.

 

A.                                   Within twenty (20) days after the close of
each calendar month, Manager shall deliver an accounting (the “Monthly
Statement”) to Owner showing Gross Revenues, Gross Room Revenues, occupancy
percentage and average daily rate, Deductions, Operating Profit, and
applications and distributions thereof for the preceding calendar month and
year-to-date.

 

B.                                     Within sixty (60) days after the end of
each Year, Manager shall deliver to Owner a statement (the “Annual Operating
Statement”) in reasonable detail summarizing the operations of the Hotel for the
immediately preceding Year and an Officer’s Certificate setting forth the totals
of Gross Revenues, Deductions, and the calculation of the Owner’s Residual
Payment for the preceding Year and certifying that such Annual Operating
Statement is true and correct.  Manager and Owner shall, within ten
(10) Business Days after Owner’s receipt of such statement, make any
adjustments, by cash payment, in the amounts paid or retained for such Year as
are required because of variances between the Monthly Statements and the Annual
Operating Statement.  Any payments shall be made together with interest at the
Interest Rate from the date such amounts were due or paid, as the case may be,
until paid or repaid.  The Annual Operating Statement shall be controlling over
the Monthly Statements and shall be final, subject to adjustments required as a
result of an audit requested by Owner pursuant to Section 4.02.B.

 

C.                                     1.  In addition, Manager shall provide
such information relating to the Hotel and public information relating to
Manager and its Affiliates that (a) may be reasonably required in order for
Owner to fulfill its reporting obligations to Landlord under the Lease and for
Owner or HPT to prepare financial statements in accordance with GAAP or to
comply with applicable

 

7

--------------------------------------------------------------------------------


 

securities laws and regulations and the SEC’s interpretation thereof, (b) may be
reasonably required for Owner or HPT, as applicable, to prepare federal, state
or local tax returns, or (c) is of the type that Manager customarily prepares
for other hotel owners.  The foregoing does not constitute an agreement by
Manager either to join Owner or HPT, as applicable, in a filing with or
appearance before the SEC or any other regulatory authority or to take or
consent to any other action which would cause Manager to be liable to any third
party for any statement or information other than those statements incorporated
by reference pursuant to clause (a) above.

 

2.                                       Owner may at any time, and from time to
time, provide copies of any of the statements furnished under this Section 4.01
to any Person which has made or is contemplating making a Mortgage, or a
prospective purchaser in connection with a Sale of the Hotel, subject to such
Person entering into a confidentiality agreement with Manager as Manager may
reasonably require.

 

3.                                       In addition, Owner or Landlord shall
have the right, from time to time at Owner’s or Landlord’s, as the case may be,
sole cost and expense, upon reasonable notice, during Manager’s customary
business hours, to cause Manager’s books and records with respect to the Hotel
to be audited by auditors selected by Owner or Landlord, as applicable, at the
place or places where such books and records are customarily kept.

 

4.02.                        Books and Records.

 

A.                                   Books of control and account pertaining to
operations at the Hotel shall be kept on the accrual basis and in all material
respects in accordance with the Uniform System of Accounts and with GAAP
(provided that, to the extent of a conflict, GAAP shall control over the Uniform
System of Accounts), or in accordance with such industry standards or such other
standards with which Manager is required to comply from time to time, with the
exceptions, if any, provided in this Agreement, to the extent applicable which
will accurately record the Gross Revenues and the application thereof.  Manager
shall retain, for at least three (3) years after the expiration of each Year,
reasonably adequate records showing Gross Revenues and the application thereof
for such Year.  The provisions of this Section 4.02.A shall survive termination.

 

B.                                     Owner may at reasonable intervals during
Manager’s normal business hours, examine such books and records including,
without limitation, supporting data and sales and excise tax returns.  If Owner
desires, at its own expense, to audit, examine, or review the Annual Operating
Statement, it shall notify Manager in writing within one (1) year after receipt
of such statement of its intention to audit and begin such audit within such one
(1) year after Manager’s receipt of such notice.  Owner shall use commercially
reasonable efforts to complete such audit as soon as practicable after the
commencement thereof, subject to reasonable extension if Owner’s accountant’s
inability to complete the audit within such time is caused by Manager.  If Owner
does not make such an audit, then such statement shall be deemed to be
conclusively accepted by Owner as being correct, and Owner shall not have any
right thereafter, except in the event of fraud by Manager, to question or
examine the same.  If any audit by Owner discloses an understatement or
overpayment of any net amounts due Owner or Manager, Manager shall promptly
after completion of the audit, render a statement to Owner setting forth the
adjustments required to be made to the distributions under Section 3.02 for such
Year as a result of such audit and Owner and Manager, as the case may be, shall
make any additional payments required to

 

8

--------------------------------------------------------------------------------


 

comply with such revised statement together with interest at the Interest Rate
from the date when due or overpaid.  Any dispute concerning the correctness of
an audit shall be settled by arbitration.  Manager shall pay the cost of any
audit revealing understatement of Operating Profit by more than three percent
(3%), and such amount shall not be a Deduction. The provision of this
Section 4.02.B shall survive termination.

 

4.03.                        Accounts.  All funds derived from the operation of
the Hotel shall be deposited by Manager in a bank account(s) in a bank
designated by Manager.  Withdrawals from such accounts shall be made solely by
representatives of Manager whose signatures have been authorized.  Reasonable
petty cash shall be maintained at the Hotel.

 

4.04.                        Annual Operating Projection.  Manager shall furnish
to Owner for its review, at least thirty (30) days prior to the beginning of
each Year, a statement of the estimated financial results of the operation of
the Hotel for the forthcoming Year (“Annual Operating Projection”).  Such
projection shall project the estimated Gross Revenues, Deductions, and Operating
Profit.  Manager agrees to make qualified personnel from Manager’s staff
available to explain such Annual Operating Projections, at Owner’s request. 
Manager will at all times give good faith consideration to Owner’s suggestions
regarding any Annual Operating Projection.  Manager shall thereafter submit to
Owner, by no later than seventy-five (75) days after the beginning of such Year,
a modified Annual Operating Projection if any changes are made following receipt
of comments from Owner.  Manager shall endeavor to adhere to the Annual
Operating Projection.  It is understood, however, that the Annual Operating
Projection is an estimate only and that unforeseen circumstances including the
costs of labor, material, services and supplies, casualty, operation of law, or
economic and market conditions may make adherence to the Annual Operating
Projection impracticable, and Manager shall be entitled to depart therefrom due
to causes of the foregoing nature; provided, however, that nothing herein shall
be deemed to authorize Manager to take any action prohibited by this Agreement
or to reduce Manager’s other rights or obligations hereunder.

 

4.05.                        Working Capital.  On the Effective Date, Owner will
advance to Manager, as Working Capital, an amount equal to $1,500 multiplied by
the number of Guest Rooms.  Upon notice from Manager, Owner shall have the
right, without any obligation and in its sole discretion, to advance additional
funds necessary to maintain Working Capital (“Additional Working Capital”) at
levels determined by Manager to be reasonably necessary to satisfy the needs of
the Hotel as its operation may from time to time require within ten
(10) Business Days of such request.  Any such request by Manager shall be
accompanied by a reasonably detailed explanation of the reasons for the
request.  If Owner does not advance such Additional Working Capital, Manager
shall have the right, without any obligation and in its sole discretion, to fund
Additional Working Capital within ten (10) Business Days after such initial ten
(10) day period.  All such advances shall be Owner Working Capital Advances or
Additional Manager Advances, as applicable.  If neither party elects to fund
Additional Working Capital, Manager may elect, by notice to Owner given within
thirty (30) days thereafter, to terminate this Agreement, which termination
shall be effective thirty (30) days after the date such notice is given; upon
such termination, Owner shall pay Manager the Termination Fee, within sixty (60)
days of the effective date of termination, as liquidated damages and in lieu of
any other remedy of Manager at law or in equity, and such termination shall
otherwise be in accordance with the provisions of Section 11.09.

 

9

--------------------------------------------------------------------------------

 


 

4.06.                        Operating Losses.  To the extent there is an
Operating Loss for any calendar month, Owner shall have the right, without any
obligation and in its sole discretion, to fund such Operating Loss within twenty
(20) days after Manager has delivered notice thereof to Owner and any Operating
Loss funded by Owner shall be a “Owner Operating Loss Advance.”  If Owner does
not fund such Operating Loss, Manager shall have the right, without any
obligation and in its sole discretion, to fund such Operating Loss within twenty
(20) days after such initial twenty (20) day period, and any Operating Loss so
funded by Manager shall be an Additional Manager Advance.  If neither party
elects to fund such Operating Loss, Manager may elect, by notice to Owner given
within thirty (30) days thereafter, to terminate this Agreement, which
termination shall be effective thirty (30) days after the date such notice is
given; upon such termination, Owner shall pay Manager the Termination Fee,
within sixty (60) days of the effective date of termination, as liquidated
damages and in lieu of any other remedy of Manager at law or in equity and such
termination shall otherwise be in accordance with the provisions of
Section 11.09.

 

ARTICLE V

 

REPAIRS, MAINTENANCE AND REPLACEMENTS

 

5.01.                        Manager’s Maintenance Obligation.  Manager shall
maintain the Hotel, including all private roadways, sidewalks and curbs located
thereon, in good order and repair, reasonable wear and tear excepted, and in
conformity with Legal Requirements, Insurance Requirements and System
Standards.  Manager shall promptly make or cause to be made all necessary and
appropriate repairs, replacements, renewals, and additions thereto of every kind
and nature, whether interior or exterior, structural or nonstructural, ordinary
or extraordinary, foreseen or unforeseen or arising by reason of a condition
existing prior to the commencement of the Term.  All repairs, renovations,
alterations, improvements, renewals, replacements or additions shall be made in
a good, workmanlike manner, consistent with Manager’s and industry standards for
like hotels in like locales, in accordance with all applicable federal, state
and local statutes, ordinances, by-laws, codes, rules and regulations relating
to any such work.  Manager shall not take or omit to take any action, with
respect to the Hotel the taking or omission of which would materially and
adversely impair the value of the Hotel or any part thereof for its use as a
hotel.  The cost and expense incurred in connection with Manager’s obligations
hereunder shall be paid either from Gross Revenues or Working Capital or from
funds provided by Owner or Landlord, as the case may be.

 

5.02.                        Repairs and Maintenance to be Paid from Gross
Revenues.  Manager shall promptly make or cause to be made, such routine
maintenance, repairs and minor alterations as it determines are necessary to
comply with Manager’s obligations under Section 5.01.  The phrase “routine
maintenance, repairs, and minor alterations” shall include only those which are
normally expensed under GAAP.  The cost of such maintenance, repairs and
alterations shall be paid from Gross Revenue or Working Capital.

 

5.03.                        Repairs and Maintenance to be Paid by Owner or
Landlord.  To the extent funds are provided by Owner under Section 5.04, Manager
shall promptly make or cause to be made, all of the items listed below as are
necessary to comply with Manager’s obligations under Section 5.01:

 

10

--------------------------------------------------------------------------------


 

1.                                       Replacements, renewals and additions
related to the FF&E;

 

2.                                       Routine or non-major repairs,
renovations, renewals, additions, alterations, improvements or replacements and
maintenance which are normally capitalized (as opposed to expensed) under GAAP,
such as exterior and interior repainting; resurfacing building walls, floors,
roofs and parking areas; and replacing folding walls and the like (but which are
not major repairs, alterations, improvements, renewals, replacements, or
additions to the Hotel’s structure, roof, or exterior façade, or to its
mechanical, electrical, heating, ventilating, air conditioning, plumbing or
vertical transportation systems); and

 

3.                                       Major repairs, renovations, additions,
alterations, improvements, renewals or replacements to the Hotel including,
without limitation, with respect to its structure, roof, or exterior façade, and
to its mechanical, electrical, heating, ventilating, air conditioning, plumbing
or vertical transportation systems.

 

5.04.                        Capital Estimate.

 

A.                                   Manager shall prepare and deliver to Owner
for its review and approval, at the same time the Annual Operating Projection is
submitted, an estimate for the Hotel of the capital expenditures necessary
during the forthcoming Year for replacements, renewals, and additions to the
FF&E of the Hotel and repairs, renovations, additions, alterations,
improvements, renewals or replacements to the Hotel of the nature described in
Section 5.03 (a “Capital Estimate”).  Manager agrees to make qualified personnel
from Manager’s staff available to explain each Capital Estimate, at Owner’s
request.  Failure of Owner to approve or disapprove a Capital Estimate within
twenty (20) Business Days after receipt of all information and materials
requested by Owner in connection therewith shall be deemed to constitute
approval.

 

B.                                     If any dispute shall arise with respect
to the approval by either Owner of a Capital Estimate, Manager shall meet with
Owner to discuss the objections, and Manager, Owner shall attempt in good faith
to resolve any disagreement relating to the Capital Estimate.  If after sixty
(60) days such disagreement has not been resolved, any party may submit the
issue to arbitration.

 

C.                                     Provided that there then exists no
Manager Event of Default, and Manager shall otherwise comply with the provisions
of Section 5.05, as applicable, Owner shall, within ten (10) Business Days after
notice given not more often than monthly, disburse such funds as are required to
fund the capital expenditures in an approved Capital Estimate to Manager.

 

D.                                    A failure or refusal by Owner to provide
the additional funds required under an approved Capital Estimate (including
after resolution by arbitration, if applicable) shall entitle Manager, at its
option, to notify Owner that Manager will terminate this Agreement.  If Owner
does not make the funds available within thirty (30) days after receipt of such
notice of intent to terminate, Manager may, without obligation and in its sole
discretion, fund all or a portion of the amounts required and any amounts funded
by Manager shall constitute an Additional Manager Advance, or elect to terminate
this Agreement by notice to Owner given within thirty (30) days thereafter and
this Agreement shall terminate as of the date that is one hundred eighty (180)
days after the date of Owner’s receipt of Manager’s notice; upon such
termination, Owner shall pay Manager the Termination Fee, within sixty (60) days
of the effective date of termination, as

 

11

--------------------------------------------------------------------------------


 

liquidated damages and in lieu of any other remedy of Manager at law or in
equity and such termination shall otherwise be in accordance with the provisions
of Section 11.09.

 

5.05.                        Additional Requirements.

 

A.                                   All expenditures from amounts funded
pursuant to the Capital Estimate shall be (as to both the amount of each such
expenditure and the timing thereof) both reasonable and necessary given the
objective that the Hotel will be maintained and operated to a standard
comparable to competitive properties and in accordance with the System
Standards.

 

B.                                     Manager shall provide to Owner within
twenty (20) days after the end of each calendar month, a statement (“Capital
Statement”) setting forth, on a line item basis, expenditures made to date and
any variances or anticipated variances and/or amendments from the applicable
Capital Estimate.

 

C.                                     Other than Owner’s or Manager’s personal
property, all materials which are scrapped or removed in connection with the
making of any major or non-major repairs, renovation, additions, alterations,
improvements, removals or replacements shall be disposed of by Manager and the
net proceeds thereof shall be added to Working Capital and not included in Gross
Revenue.

 

D.                                    Owner may not withhold its approval of a
Capital Estimate with respect to such items as are (1) required in order for the
Hotel to comply with System Standards, except during the last two (2) years of
the Term, during which time approval may be withheld in Owner’s discretion; or
(2) required by reason of or under any Insurance Requirement or Legal
Requirement, or otherwise required for the continued safe and orderly operation
of the Hotel.

 

5.06.                        Ownership of Replacements.  All repairs,
renovations, additions, alterations, improvements, renewals or replacements made
pursuant to this Article V, shall, except as otherwise provided in this
Agreement, be the property of Landlord or Owner, as applicable, as provided
under the Lease.

 

ARTICLE VI

 

INSURANCE, DAMAGE, CONDEMNATION, AND FORCE MAJEURE

 

6.01.                        General Insurance Requirements.  Manager shall, at
all times during the Term, keep (or cause to be kept) the Hotel and all property
located therein or thereon, insured against the risks and in such amounts as may
be required under the Lease and as Owner and Manager shall agree and as may be
commercially reasonable.  Any disputes regarding such matters not resolved by
the parties within ten (10) Business Days (which period may be extended upon
mutual agreement of the parties) shall be resolved by arbitration.

 

6.02.                        Waiver of Subrogation.  Owner and Manager agree
that (insofar as and to the extent that such agreement may be effective without
invalidating or making it impossible to secure insurance coverage from
responsible insurance companies doing business in the State) with respect to any
property loss which is covered by insurance then being carried by Owner or
Manager, the party carrying such insurance and suffering said loss releases the
others of and

 

12

--------------------------------------------------------------------------------


 

from any and all claims with respect to such loss; and they further agree that
their respective insurance companies (and, if Owner or Manager shall self insure
in accordance with the terms hereof, Owner or Manager, as the case may be) shall
have no right of subrogation against the other on account thereof, even though
extra premium may result therefrom.  If any extra premium is payable by Manager
as a result of this provision, Owner shall not be liable for reimbursement to
Manager for such extra premium.

 

6.03.

Risk Management. Manager shall be responsible for the provision of risk
management oversight at the Hotel.

 

 

6.04.

Damage and Repair.

 

A.                                   If, during the Term, the Hotel shall be
totally or partially destroyed and the Hotel is thereby rendered Unsuitable for
Its Permitted Use, (1) Manager may terminate this Agreement by sixty (60) days
notice to Owner, or (2) Owner may terminate this Agreement by sixty (60) days
notice to Manager, whereupon, this Agreement, shall terminate and Landlord shall
be entitled to retain the insurance proceeds payable on account of such damage.

 

B.                                     If, during the Term, the Hotel is damaged
or destroyed by fire, casualty or other cause but is not rendered Unsuitable for
Its Permitted Use, subject to Sections 6.04.C and 6.04.D, Manager shall cause
the Hotel to be repaired and restored, in compliance with all Legal Requirements
and Insurance Requirements and so that the Hotel shall be, to the extent
practicable, substantially equivalent in value and general utility to its
general utility and value immediately prior to such damage or destruction and in
compliance with System Standards.

 

C.                                     1.  If the cost of the repair or
restoration of the Hotel is less than the sum of the amount of insurance
proceeds received by Owner and Landlord plus the deductible amount, Owner shall
(or shall use reasonable efforts to cause Landlord to) make the funds necessary
to cause the Hotel to be repaired and restored available to Manager.

 

2.                                       If the amount of insurance proceeds
received by Landlord and Owner plus the deductible amount, is less than the cost
of the repair or restoration of the Hotel, Manager shall give notice to Owner
and Landlord setting forth the deficiency in reasonable detail.  Owner shall
have the right, without any obligation and in its sole discretion, to fund the
deficiency and shall give Manager and Landlord notice within twenty (20) days
after notice from Manager.  If Owner elects not to fund the deficiency, Landlord
shall have the right, without obligation and in its sole discretion, to fund the
deficiency and shall give Manager and Owner notice within twenty (20) days after
notice from Owner.  If neither Landlord nor Owner elect to fund the deficiency,
this Agreement shall terminate and Manager shall have no rights with respect to
any insurance proceeds payable on account of such damage.

 

D.                                    If Owner is required or if Owner or
Landlord elects to make the funds necessary to cause the Hotel to be repaired
and restored available to Manager, Owner shall (or shall cause Landlord to)
advance the insurance proceeds and any additional amounts payable by Owner or
Landlord to Manager regularly during the repair and restoration period.  Any
such advances shall be made not more frequently than monthly within ten
(10) Business Days after Manager submits to Owner a written requisition and
substantiation therefor on AIA Forms G702 and G703 (or on

 

13

--------------------------------------------------------------------------------


 

such other form or forms as may be reasonably acceptable to Owner.  Owner may
condition advancement of the insurance proceeds and other amounts on (i) the
absence of an event of default under the Lease, (ii) approval of plans and
specifications of an architect satisfactory to Owner (which approval shall not
be unreasonably withheld or delayed), (iii) general contractors’ estimates, (iv)
architect’s certificates, (v) unconditional lien waivers of general contractors,
if available, (vi) evidence of approval by all governmental authorities and
other regulatory bodies whose approval is required and (vii) such other
certificates as Owner may, from time to time, reasonably require.

 

E.                                      All business interruption insurance
proceeds shall be paid to Manager and included in Gross Revenues.  Any casualty
which does not result in a termination of this Agreement shall not excuse the
payment of sums due to Owner hereunder.

 

F.                                      Manager hereby waives any statutory
rights of termination which may arise by reason of any damage to or destruction
of the Hotel.

 

6.05.                        Damage Near End of Term.  Notwithstanding any
provisions of Section 6.04 to the contrary, if damage to or destruction of the
Hotel occurs during the last twelve (12) months of the Term (including any
exercised Renewal Term) and if such damage or destruction cannot reasonably be
expected to be fully repaired and restored prior to the date that is nine (9)
months prior to the end of the Term (including any exercised Renewal Term), or
if the Lease is terminated as a result of any damage or destruction of the Hotel
occurring during the last three (3) years of the Term, the provisions of
Section 6.04.A shall apply as if the Hotel had been totally or partially
destroyed and rendered Unsuitable for Its Permitted Use.

 

6.06.                        Condemnation.  If, during the Term, either the
whole of the Hotel shall be taken by Condemnation, or a partial Condemnation
renders the Hotel Unsuitable for Its Permitted Use, this Agreement shall
terminate and Owner and Landlord shall seek the Award for their interests in the
Hotel as provided in the Lease.  In addition, Manager shall have the right to
initiate such proceedings as it deems advisable to recover any damages to which
Manager may be entitled; provided, however, that Manager shall be entitled to
retain any Award it may obtain through such proceedings which are conducted
separately from those of Owner and Landlord only if such Award does not reduce
the Award otherwise available to Owner and Landlord.  Any Award received by any
mortgagee under a mortgage on the Hotel shall be deemed to be an award of
compensation received by Landlord.

 

6.07.                        Partial Condemnation.  If, during the Term, there
is a partial Condemnation but the Hotel is not rendered Unsuitable for Its
Permitted Use, subject to Section 6.07.A and 6.07.B, Manager shall cause the
untaken portion of the Hotel to be repaired and restored, in compliance with all
Legal Requirements and Insurance Requirements and so that the untaken portion of
the Hotel shall constitute a complete architectural unit of the same general
character and condition, to the extent practicable, as the Hotel immediately
prior to such partial Condemnation and in compliance with System Standards.

 

A.                                   If the amount of the Award is less than the
cost of the repair and restoration of the Hotel, Manager shall give notice to
Owner and Landlord setting forth the deficiency in reasonable detail.  Owner
shall have the right without any obligation and in its sole discretion, to

 

14

--------------------------------------------------------------------------------


 

fund the deficiency and shall give Manager and Landlord notice within twenty
(20) days after notice from Manager.  If Owner elects not to fund the
deficiency, Landlord shall have the right without obligation and in its sole
discretion, to fund the deficiency and shall give Manager and Owner notice
within twenty (20) days after notice from Owner.  If neither Landlord nor Owner
elect to fund the deficiency, this Agreement shall terminate and Owner and
Landlord shall be entitled to retain the Award.

 

B.                                     If Owner or Landlord elects to make the
funds necessary to cause the Hotel to be repaired and restored available to
Manager, Owner shall (or shall cause Landlord to) advance the Award and any
additional amounts payable by Owner or Landlord to Manager regularly during the
repair and restoration period.  Any such advances shall be made not more
frequently than monthly within ten (10) Business Days after Manager submits to
Owner a written requisition and substantiation therefor on AIA Forms G702 and
G703 (or on such other form or forms as may be reasonably acceptable to Owner. 
Owner may condition advancement of the insurance proceeds and other amounts on
(i) the absence of an event of default under the Lease, (ii) approval of plans
and specifications of an architect satisfactory to Owner (which approval shall
not be unreasonably withheld or delayed), (iii) general contractors’ estimates,
(iv) architect’s certificates, (v) unconditional lien waivers of general
contractors, if available, (vi) evidence of approval by all governmental
authorities and other regulatory bodies whose approval is required and
(vii) such other certificates as Owner may, from time to time, reasonably
require.

 

6.08.                        Temporary Condemnation.  In the event of any
temporary Condemnation of the Hotel or Owner’s interest therein, this Agreement
shall continue in full force and effect.  The entire amount of any Award made
for such temporary Condemnation allocable to the Term, whether paid by way of
damages, rent or otherwise, shall be paid to Manager and shall constitute Gross
Revenues.  A Condemnation shall be deemed to be temporary if the period of such
Condemnation is not expected to, and does not, exceed twelve (12) months.

 

6.09.                        Allocation of Award.  Except as provided in
Sections 6.06, 6.08 and this Section 6.09, the total Award shall be solely the
property of and payable to Landlord.  Any portion of the Award made for the
taking of Owner’s leasehold interest in the Hotel, loss of business, the taking
of Owner’s Personal Property, or Owner’s removal and relocation expenses shall
be the sole property of, and payable to, Owner.  Any portion of the Award made
for the taking of Manager’s interest in the Hotel or Manager’s loss of business
during the remainder of the Term shall be the sole property of, and payable to,
Manager, subject to the provisions of Section 6.06.  In any Condemnation
proceedings, Landlord, Owner, and Manager shall each seek its own Award in
conformity herewith, at its own expense.

 

6.10.                        Effect of Condemnation.  Any Condemnation which
does not result in a termination of this Agreement in accordance with its terms
with respect to the Hotel shall not excuse the payment of sums due to Owner
hereunder with respect to the Hotel and this Agreement shall remain in full
force and effect.

 

15

--------------------------------------------------------------------------------


 

ARTICLE VII

 

TAXES

 

7.01.                        Real Estate and Personal Property Taxes.

 

A.                                   Subject to Section 11.18 relating to
permitted contests, Manager shall pay, from Gross Revenues, all Impositions with
respect to the Hotel, before any fine, penalty, interest or cost (other than any
opportunity cost as a result of a failure to take advantage of any discount for
early payment) may be added for non-payment, such payments to be made directly
to the taxing authorities where feasible, and shall promptly, upon request,
furnish to Owner copies of official receipts or other reasonably satisfactory
proof evidencing such payments.  If any such Imposition may, at the option of
the taxpayer, lawfully be paid in installments (whether or not interest shall
accrue on the unpaid balance of such Imposition), Manager may exercise the
option to pay the same (and any accrued interest on the unpaid balance of such
Imposition) in installments and, in such event, shall pay such installments
during the Term as the same become due and before any fine, penalty, premium,
further interest or cost may be added thereto.  Manager shall, upon request,
provide such data as is maintained by Manager with respect to the Hotel as may
be necessary to prepare any required returns and reports by Owner.

 

Owner shall give, and will use reasonable efforts to cause Landlord to give,
copies of official tax bills and assessments which it may receive with respect
to the Hotel and prompt notice to Owner and Manager of all Impositions payable
by Owner under the Lease of which Owner or Landlord, as the case may be, at any
time has knowledge; provided, however, that Landlord’s or Owner’s failure to
give any such notice shall in no way diminish Manager’s obligation hereunder to
pay such Impositions (except that Manager shall not be responsible for any
interest or penalties incurred as a result of Landlord’s or Owner’s, as
applicable, failure promptly to forward the same).

 

B.                                     Notwithstanding anything herein to the
contrary, each of Owner and Manager shall pay from its own funds (and not from
Gross Revenues of the Hotel) any franchise, corporate, estate, inheritance,
succession, capital levy or transfer tax imposed on Owner or Manager, as
applicable, or any income tax imposed (but not gross receipt or general excise
taxes) on any income of Owner or Manager (including distributions pursuant to
Article III).

 

ARTICLE VIII

 

OWNERSHIP OF THE HOTEL

 

8.01.                        Ownership of the Hotel.

 

A.                                   Owner hereby covenants that it will not
hereafter impose or consent to the imposition of any liens, encumbrances or
other charges, except as follows:

 

1.                                       easements or other encumbrances that do
not adversely affect the operation of the Hotel by Manager and that are not
prohibited pursuant to Section 8.02;

 

2.                                       Mortgages and related security
instruments;

 

3.                                       liens for taxes, assessments, levies or
other public charges not yet due or due but not yet payable; or

 

16

--------------------------------------------------------------------------------


 

4.                                       equipment leases for office equipment,
telephone, motor vehicles and other property approved by Manager.

 

B.                                     Subject to liens permitted by
Section 8.01.A, Owner covenants that, so long as there then exists no Manager
Event of Default, Manager shall quietly hold, occupy and enjoy the Hotel
throughout the Term free from hindrance, ejection or molestation by Owner or
other party claiming under, through or by right of Owner.  Owner agrees to pay
and discharge any payments and charges and, at its expense, to prosecute all
appropriate actions, judicial or otherwise, necessary to assure such free and
quiet occupation as set forth in the preceding sentence.

 

8.02.                        No Covenants, Conditions or Restrictions.

 

A.                                   Owner agrees that during the Term, any
covenants, conditions or restrictions, including reciprocal easement agreements
or cost-sharing arrangements affecting the Site or Hotel (collectively “Future
CC&Rs”) which would (i) prohibit or limit Manager from operating the Hotel in
accordance with System Standards, including related amenities of the Hotel;
(ii) allow the Hotel facilities (for example, parking spaces) to be used by
persons other than guests, invitees or employees of the Hotel; (iii) allow the
Hotel facilities to be used for specified charges or rates that have not been
approved by Manager; or (iv) subject the Hotel to exclusive arrangements
regarding food and beverage operation or retail merchandise, will not be entered
into unless Manager has given its prior written consent thereto, which consent
shall not be unreasonably withheld, conditioned or delayed. Manager hereby
consents to any easements, covenants, conditions or restrictions, including
without limitation any reciprocal easement agreements or cost-sharing
agreements, existing as of the date of this Agreement (collectively, the
“Existing CC&Rs”).

 

B.                                     All financial obligations imposed on
Owner or on the Hotel pursuant to any Future CC&Rs for which Manager’s consent
was required under Section 8.02.A, but not obtained, shall be paid by Owner.

 

C.                                     Manager shall manage, operate, maintain
and repair the Hotel in compliance with all obligations imposed on Owner or the
Hotel pursuant to any Existing CC&Rs or Future CC&Rs (unless Manager’s consent
was required under Section 8.02.A, but not obtained) to the extent such Existing
CC&Rs and Future CC&Rs relate to the management, operation, maintenance and
repair of the Hotel.

 

8.03.                        Liens; Credit.  Manager and Owner shall use
commercially reasonable efforts to prevent any liens from being filed against
the Hotel which arise from any maintenance, repairs, alterations, improvements,
renewals or replacements in or to the Hotel.  Manager and Owner shall cooperate,
and Owner shall use reasonable efforts to cause Landlord to cooperate, in
obtaining the release of any such liens.  In no event shall any party borrow
money in the name of, or pledge the credit of, any other party.  Manager shall
not allow any lien to exist with respect to its interest in this Agreement.

 

Subject to encumbrances permitted under Section 8.01, Manager shall not, to the
extent funds to pay the same are available or provided on a timely basis as
required hereunder, directly or indirectly, create or allow to remain and shall
promptly discharge any lien, encumbrance,

 

17

--------------------------------------------------------------------------------


 

attachment, title retention agreement or claim upon the Hotel, except
(a) existing liens for those taxes of Landlord which Manager is not required to
pay hereunder, (b) liens for Impositions or for sums resulting from
noncompliance with Legal Requirements so long as (i) the same are not yet due
and payable, or (ii) are being contested in accordance with Section 11.18,
(c) liens of mechanics, laborers, materialmen, suppliers or vendors incurred in
the ordinary course of  business that are not yet due and payable or are for
sums that are being contested in accordance with Section 11.18 and (d) any
Mortgages or other liens which are the responsibility of Landlord.

 

8.04.                        Financing.  Owner shall be entitled to encumber the
Hotel with a Mortgage on commercially reasonable terms and in such event,
Manager shall be required to execute and Owner agrees to require Mortgagee to
execute and deliver an instrument (a “Subordination Agreement”) which shall be
recorded in the jurisdiction where the Hotel is located, which provides:

 

(i)                                     This Agreement and any extensions,
renewals, replacements or modifications thereto, and all right and interest of
Manager in and to the Hotel, shall be subject and subordinate to the Mortgage;
and

 

(ii)                                  If there is a foreclosure of the Mortgage
in connection with which title or possession of such Hotel is transferred to the
Mortgagee (or its designee) or to a purchaser at foreclosure or to a subsequent
purchaser from the Mortgagee (or from its designee) (each of the foregoing, a
“Subsequent Holder”), Manager shall not be disturbed in its rights under this
Agreement, so long as (a) no Manager Event of Default (beyond the applicable
notice and cure period, if any) has occurred thereunder which entitles Owner to
terminate this Agreement, and (b) the Lease has not been terminated as a result
of a monetary default which arises from acts or failure to act by Manager
pursuant to this Agreement, provided, however, that such Subsequent Holder shall
not be (a) liable in any way to Manager for any act or omission, neglect or
default of the prior Owner (b) responsible for any monies owing or on deposit
with any prior Owner to the credit of Manager (except to the extent actually
paid or delivered to such Subsequent Holder), (c) subject to any counterclaim or
setoff which theretofore accrued to Manager against any prior Owner, (d) bound
by any modification of this Agreement subsequent to such Mortgage which was not
approved by the Mortgagee, (e) liable to Manager or beyond such Subsequent
Holder’s interest in the Hotel and the rents, income, receipts, revenues, issues
and profits issuing from the Hotel, or (f) required to remove any Person
occupying the Hotel or any part thereof, except if such person claims by,
through or under such Subsequent Holder.  If the Lease is terminated as a result
of a non-monetary default which was not caused by Manager Event of Default
pursuant to the terms of this Agreement or such Subsequent Holder succeeds to
the interest of Owner thereunder, the Mortgagee or Subsequent Holder, as
applicable, and Manager shall agree that the Hotel will continue to be subject
to this Agreement (but neither the Mortgagee nor Subsequent Holder will not be
responsible to pay past due amounts hereunder).

 

8.05.                        Lease.  Manager acknowledges that the Hotel is
leased to Manager pursuant to the Lease and that the rights and obligations of
Owner and Manager under this Agreement are subject to the Lease.

 

18

--------------------------------------------------------------------------------


 

ARTICLE IX

 

DEFAULTS

 

9.01.                        Manager Events of Default.  Each of the following
shall constitute a “Manager Event of Default”:

 

A.                                   The filing by Manager of a voluntary
petition in bankruptcy or insolvency or a petition for reorganization under any
bankruptcy law, or the admission by Manager that it is unable to pay its debts
as they become due, or the institution of any proceeding by Manager for its
dissolution or termination.

 

B.                                     The consent by Manager to an involuntary
petition in bankruptcy or the failure to vacate, within ninety (90) days from
the date of entry thereof, any order approving an involuntary petition by
Manager.

 

C.                                     The entering of an order, judgment or
decree by any court of competent jurisdiction, on the application of a creditor,
adjudicating Manager as bankrupt or insolvent or approving a petition seeking
reorganization or appointing a receiver, trustee, or liquidator of all or a
substantial part of Manager’s assets, and such order, judgment or decree’s
continuing unstayed and in effect for an aggregate of sixty (60) days (whether
or not consecutive).

 

D.                                    At Owner’s election, the failure of
Manager to make any payment required to be made in accordance with the terms of
this Agreement, on or before the date due which failure continues for five
(5) Business Days after notice from Owner.

 

E.                                      At Owner’s election, the failure of
Manager to perform, keep or fulfill any of the other covenants, undertakings,
obligations or conditions set forth in this Agreement, on or before the date
required for the same, which failure continues for thirty (30) days after notice
from Owner, or, if the Manager Event of Default is susceptible of cure, but such
cure cannot be accomplished within such thirty (30) day period, if Manager fails
to commence the cure of such Manager Event of Default within fifteen (15) days
of such notice or thereafter fails to diligently pursue such efforts to
completion, provided in no event shall such additional time exceed ninety (90)
days.

 

F.                                      At Owner’s election, the failure of
Manager to maintain insurance coverages required to be maintained by Manager
under Article VI, which failure continues for five (5) Business Days after
notice from Owner (except that no notice shall be required if any such insurance
coverage shall have lapsed).

 

9.02.                        Remedies for Manager Events of Default.

 

A.                                   In the event of a Manager Event of Default,
Owner shall have the right to:  (1) terminate this Agreement by notice to
Manager, which termination shall be effective as of the date set forth in the
notice, which shall be at least thirty (30) days after the date of the notice;
(2) institute any and all proceedings permitted by law or equity, including,
without limitation, actions for specific performance and/or damages; or
(3) avail itself of any remedy described in this Section 9.02.

 

19

--------------------------------------------------------------------------------


 

B.                                     None of (i) the termination of this
Agreement in connection with a Manager Event of Default, (ii) the repossession
of the Hotel or any portion thereof, (iii) the failure of Owner to engage a
replacement manager, nor (iv) the engagement of any replacement manager for all
or any portion of the Hotel, shall relieve Manager of its liability and
obligations hereunder, all of which shall survive any such termination,
repossession or engagement.  In the event of any termination of this Agreement
as a result of a Manager Event of Default, Manager shall forthwith pay to Owner
all amounts due and payable through and including the date of such termination. 
Thereafter, Manger shall be liable to Owner for, and shall pay to Owner, as
current damages, the amounts which Owner would have received hereunder for the
remainder of the Term had such termination not occurred, less the net amounts,
if any, received from a replacement manager, after deducting all reasonable
expenses in connection with engaging such replacement, including, all
repossession costs, brokerage commissions, legal expenses, attorneys’ fees,
advertising, expenses of employees, alteration costs and expenses of preparation
for such engagement and in the case of Owner’s Priority and Owner’s Residual
Payment, calculated based upon the average of each of such payments made in each
of the three (3) calendar years ended prior to the date of termination.  Manager
shall pay such current damages to Owner as soon after the end of each calendar
month as practicable to determine the amounts.

 

C.                                     At any time after such termination,
whether or not Owner shall have collected any amounts owing and due up to and
including the date of termination of this Agreement, as liquidated final damages
and in lieu of Owner’s right to receive any other damages due to the termination
of this Agreement, at Owner’s election, Manager shall pay to Owner an amount
equal to the present value of the payments which have been made to Owner between
the date of termination and the scheduled expiration of the Term as Owner’s
Priority and the Owner’s Residual Payment if this Agreement had not been
terminated, calculated based upon the average of each of such payments made in
each of the three (3) calendar years ended prior to the date of termination,
discounted at  an annual rate equal to the Discount Rate.  Nothing contained in
this Agreement shall, however, limit or prejudice the right of Owner to prove
and obtain in proceedings for bankruptcy or insolvency an amount equal to the
maximum allowed by any statute or rule of law in effect at the time when, and
governing the proceedings in which, the damages are to be proved, whether or not
the amount be greater than, equal to, or less than the amount of the loss or
damages referred to above.

 

D.                                    In case of any Manager Event of Default
resulting in Manager being obligated to vacate the Hotel, Owner may (i) engage a
replacement manager for the Hotel or any part or parts thereof, either in the
name of Owner or otherwise, for a term or terms which may at Owner’s option, be
equal to, less than or exceed the period which would otherwise have constituted
the balance of the Term and may grant concessions or other accommodations to the
extent that Owner reasonably considers advisable and necessary to engage such
replacement manager(s), and (ii) may make such reasonable alterations, repairs
and decorations in the Hotel or any portion thereof as Owner, in its sole and
absolute discretion, considers advisable and necessary for the purpose of
engaging a replacement manager for the Hotel; and the making of such
alterations, repairs and decorations shall not operate or be construed to
release Manager from liability hereunder.  Subject to the last sentence of this
paragraph, Owner shall in no event be liable in any way whatsoever for any
failure to engage a replacement manager for the Hotel, or, in the event a
replacement manager is engaged, for failure to collect amounts due Owner.  To
the maximum extent permitted by law, Manager hereby expressly waives any and all
rights of

 

20

--------------------------------------------------------------------------------


 

redemption granted under any present or future laws in the event of Manager
being evicted or dispossessed, or in the event of Owner obtaining possession of
the Hotel, by reason of the occurrence and continuation of a Manager Event of
Default hereunder.  Owner covenants and agrees, in the event of any termination
of this Agreement as a result of a Manager Event of Default, to use reasonable
efforts to mitigate its damages.

 

E.                                      Any payments received by Owner under any
of the provisions of this Agreement during the existence or continuance of a
Manager Event of Default shall be applied to Manager’s current and past due
obligations under this Agreement in such order as Owner may determine or as may
be prescribed by applicable law.

 

F.                                      If a Manager Event of Default shall have
occurred and be continuing, Owner, after notice to Manager (which notice shall
not be required if Owner shall reasonably determine immediate action is
necessary to protect person or property), without waiving or releasing any
obligation of Manager and without waiving or releasing any Manager Event of
Default, may (but shall not be obligated to), at any time thereafter, make such
payment or perform such act for the account and at the expense of Manager, and
may, to the maximum extent permitted by law, enter upon the Hotel or any portion
thereof for such purpose and take all such action thereon as, in Owner’s sole
and absolute discretion, may be necessary or appropriate therefor.  No such
entry shall be deemed an eviction of Manager or result in the termination
hereof.  All reasonable costs and expenses (including, without limitation,
reasonable attorneys’ fees) incurred by Owner in connection therewith, together
with interest thereon (to the extent permitted by law) at the Overdue Rate from
the date such sums are paid by Owner until repaid, shall be paid by Manager to
Owner, on demand.

 

9.03.                        Owner Events of Default.  Each of the following
shall constitute a “Owner Event of Default” to the extent permitted by
applicable law:

 

A.                                   The filing by Owner or HPT of a voluntary
petition in bankruptcy or insolvency or a petition for reorganization under any
bankruptcy law, or the admission by Owner that it is unable to pay its debts as
they become due, or the institution of any proceeding by Owner for its
dissolution or termination.

 

B.                                     The consent by Owner or HPT to an
involuntary petition in bankruptcy or the failure to vacate, within ninety (90)
days from the date of entry thereof, any order approving an involuntary petition
by Owner.

 

C.                                     The entering of an order, judgment or
decree by any court of competent jurisdiction, on the application of a creditor,
adjudicating Owner or HPT as bankrupt or insolvent or approving a petition
seeking reorganization or appointing a receiver, trustee, or liquidator of all
or a substantial part of Owner’s or HPT’s assets, and such order, judgment or
decree’s continuing unstayed and in effect for an aggregate of sixty (60) days
(whether or not consecutive).

 

D.                                    At Manager’s option, the failure of Owner
to make any payment required to be made in accordance with the terms of this
Agreement on or before the due date which failure continues for
five (5) Business Days after notice from Manager.

 

21

--------------------------------------------------------------------------------


 

E.            At Manager’s option, the failure of Owner to perform, keep or
fulfill any of the other covenants, undertakings, obligations or conditions set
forth in this Agreement which failure continues for thirty (30) days after
notice from Manager, or, if the Owner Event of Default is susceptible of cure,
but such cure cannot be accomplished within such thirty (30) day period, if
Owner fails to commence the cure of such Owner Event of Default within fifteen
(15) days of such notice or thereafter fails to diligently pursue such efforts
to completion, provided that in no event shall such additional time exceed
ninety (90) days.

 

F.                                      The occurrence of an event of default
beyond any applicable notice and cure period under any obligation, agreement,
instrument or document which is secured in whole or in part by Owner’s or
Landlord’s interest in the Hotel or the acceleration of the indebtedness secured
thereby or the commencement of a foreclosure thereunder.

 

9.04.       Remedies for Owner Events of Default.

 

A.            In the event of a Owner Event of Default, Manager shall have the
right to institute any and all proceedings permitted by law or equity,
including, without limitation, actions for specific performance and/or damages,
provided except as expressly provided in this Agreement, Manager shall have no
right to terminate this Agreement by reason of a Owner Event of Default.

 

B.            Upon the occurrence of a Owner Event of Default pursuant to any of
Sections 9.03.A, 9.03.B or 9.03.C, or which arises with respect to a violation
by Owner of Section 10.02 with respect to a Sale of the Hotel, Manager shall
have, in addition to all other rights and remedies provided for herein, the
right to terminate this Agreement by notice to Owner, which termination shall be
effective as of the date set forth in the notice, which shall be at least
thirty (30) days after the date of the notice.  At any time after such
termination, whether or not Manger shall have collected any amounts owing and
due up to and including the date of termination of this Agreement, as liquidated
final damages and in lieu of Manager’s right to receive any other damages due to
the termination of this Agreement, at Manager’s election, Owner shall pay to
Manager the Termination Fee. Nothing contained in this Agreement shall, however,
limit or prejudice the right of Manager to prove and obtain in proceedings for
bankruptcy or insolvency an amount equal to the maximum allowed by any statute
or rule of law in effect at the time when, and governing the proceedings in
which, the damages are to be proved, whether or not the amount be greater than,
equal to, or less than the amount of the loss or damages referred to above.

 

ARTICLE X

 

ASSIGNMENT AND SALE

 

10.01.     Assignment.

 

A.                                    Except as provided in Section 10.01.C,
Manager shall not assign mortgage, pledge, hypothecate or otherwise transfer its
interest in all or any portion of this Agreement or any rights arising under
this Agreement or suffer or permit such interests or rights to be assigned,
transferred, mortgaged, pledged, hypothecated or encumbered, in whole or in
part, whether voluntarily, involuntarily or by operation of law, except in the
case of an assignment or

 

22

--------------------------------------------------------------------------------


 

delegation by Manager to a Person which may take over the property and carry on
the affairs of Manager and which remains under the Control of one or more
Persons who Controlled the operations of Manager prior to such assignment or
delegation, or permit the use or operation of the Hotel by anyone other than
Manager or Owner.

 

B.            Manager shall have the right, without Owner’s consent, to sublease
or grant concessions or licenses to shops or any other space at the Hotel so
long as the terms of any such subleases or concessions do not exceed the Term,
provided that (a) such subleases or concessions are for newsstand, gift shop,
parking garage, health club, restaurant, bar or commissary purposes or similar
concessions, (b) such subleases are on commercially reasonable terms, and
(e) such subleases or concessions will not violate or affect any Legal
Requirement or Insurance Requirement, and Manager shall obtain or cause the
subtenant to obtain such additional insurance coverage applicable to the
activities to be conducted in such subleased space as any Mortgagee may
reasonably require.

 

C.            Owner shall not assign or transfer its interest in this Agreement
without the prior written consent of Manager; provided, however, that Owner
shall have the right, without such consent to assign its interest in this
Agreement in connection with a Sale of the Hotel which complies with the
provisions of Section 10.02, and assign its interest hereunder to an Affiliate
of Owner in a corporate restructuring of Owner or any of its Affiliates,
provided such Affiliate satisfies the criteria of Section 10.02.A.

 

D.            If either party consents to an assignment of this Agreement by the
other, no further assignment shall be made without the express consent in
writing of such party, unless such assignment may otherwise be made without such
consent pursuant to the terms of this Agreement.  An assignment by Owner of its
interest in this Agreement approved or permitted pursuant to the terms hereof
shall relieve Owner from its obligations under this Agreement arising from and
after the effective date of such assignment.  An assignment by Manager of its
interest in this Agreement shall not relieve Manager from its obligations under
this Agreement unless such assignment occurs in the context of a sale of all or
substantially all of the business of Manager and which is otherwise permitted or
approved, if required, pursuant to this Agreement, in which event Manager shall
be relieved from such obligations arising from and after the effective date of
such assignment.

 

10.02.     Sale of the Hotel.

 

A.            Owner shall not enter into any Sale of the Hotel to any Person (or
any Affiliate of any Person) who (a) does not have sufficient financial
resources and liquidity to fulfill Owner’s obligations with respect to the Hotel
under this Agreement, (b) is known in the community as being of bad moral
character, or has been convicted of a felony in any state or federal court, or
is in control of or controlled by Persons who have been convicted of felonies in
any state or federal court; (c) fails to expressly assume in writing the
obligations of Owner hereunder, or (d) is, or has an Affiliate that is, a
Specially Designated National or Blocked Person.

 

B.            In connection with any Sale of a Hotel, Manager and the purchaser
shall enter into a new management agreement, which new management agreement will
be on all of the terms and conditions of this except that the Term of any such
new management agreement shall consist

 

23

--------------------------------------------------------------------------------


 

only of the balance of the Term remaining under this Agreement at the time of
execution of such new management agreement.  Such new management agreement shall
be executed by Manager and such purchaser at the time of closing of a Sale of
the Hotel, and a memorandum of such new management agreement shall be executed
by the parties and recorded immediately following recording of the memorandum of
lease or assignment and prior to recordation of any other documents.

 

10.03.     Amendment of the Lease.  Owner shall not agree to any amendment or
modification of the Lease in any way which would materially reduce Manager’s
rights hereunder or impose any material cost, expense or obligation on Manager.

 

ARTICLE XI

 

MISCELLANEOUS

 

11.01.     Right to Make Agreement.  Each party warrants, with respect to
itself, that neither the execution of this Agreement nor the finalization of the
transactions contemplated hereby shall violate any provision of law or judgment,
writ, injunction, order or decree of any court or governmental authority having
jurisdiction over it; result in or constitute a breach or default under any
indenture, contract, other commitment or restriction to which it is a party or
by which it is bound; or require any consent, vote or approval which has not
been taken, or at the time of the transaction involved shall not have been given
or taken.  Each party covenants that it has and will continue to have throughout
the Term, the full right to enter into this Agreement and perform its
obligations hereunder.

 

11.02.     Actions By Manager.  Manager covenants and agrees that it shall not
take any action which would be binding upon Owner except to the extent it is
permitted to do so pursuant to the terms of this Agreement.

 

11.03.     Relationship.  In the performance of this Agreement, Manager shall
act solely as an independent contractor.  Neither this Agreement nor any
agreements, instruments, documents or transactions contemplated hereby shall in
any respect be interpreted, deemed or construed as making Manager a partner,
joint venturer with, or agent of, Owner.  Owner and Manager agree that neither
party will make any contrary assertion, claim or counterclaim in any action,
suit, arbitration or other legal proceedings involving Owner and Manager. 
Nothing contained herein is intended to, nor shall be construed as, creating any
landlord-tenant relationship between Manager and Owner or between Manager and
Landlord.  Each of Manager and Owner shall prepare and shall cause their
Affiliates to prepare their financial statements and tax returns consistent with
the foregoing characterization.

 

11.04.     Applicable Law.  The Agreement shall be construed under and shall be
governed by the laws of the State of Maryland, without regard to its “choice of
law” rules.

 

11.05.     Notices.  Notices, statements and other communications to be given
under the terms of the Agreement shall be in writing and delivered by hand
against receipt or sent by Express Mail service or by nationally recognized
overnight delivery service, addressed to the parties as follows:

 

24

--------------------------------------------------------------------------------


 

To Owner:                                                             Royal
Sonesta, Inc.

Two Newton Place

255 Washington Street, Suite 300

Newton, Massachusetts 02458

Attn:  President

Phone:  (617) 964-8389

Fax:  (617) 969-5730

 

To
Manager:                                                                        
Sonesta International Hotels Corporation

Two Newton Place

255 Washington Street, Suite 300

Newton, Massachusetts 02458

Attn:  President

Phone:  (617) 964-8389

 

or at such other address as is from time to time designated by the party
receiving the notice.  Any such notice that is given in accordance herewith
shall be deemed received when delivery is received or refused, as the case may
be.  Additionally, notices may be given by facsimile transmission, provided that
a hard copy of the transmission shall be delivered to the addressee by
nationally recognized overnight delivery service by no later than the second
(2nd) Business Day following such transmission.  Facsimiles shall be deemed
delivered on the date of such transmission, if sent on a Business Day and
received during the receiving party’s normal business hours or, if not received
during the receiving party’s normal business hours, then on the next succeeding
Business Day.

 

11.06.     Environmental Matters.

 

A.                                    Subject to Section 11.06.D, during the
Term or at any other time while Manager is in possession of the Hotel, (1)
Manager shall not store, spill upon, generate, dispose of or transfer to or from
the Hotel any Hazardous Substance, except in compliance with all Legal
Requirements, (2) Manager shall maintain the Hotel at all times free of any
Hazardous Substance (except in compliance with all Legal Requirements), and
(3) Manager (a) upon receipt of notice or knowledge shall promptly notify Owner
in writing of any material change in the nature or extent of Hazardous
Substances at the Hotel, (b) shall file and transmit to Owner a copy of any
Community Right to Know or similar report or notice which is required to be
filed by Manager with respect to the Hotel pursuant to Title III of the
Superfund Amendments and Reauthorization Act of 1986 or any other Legal
Requirements, (c) shall transmit to Owner copies of any citations, orders,
notices or other governmental communications received by Manager with respect to
Hazardous Substances or environmental compliance (collectively, “Environmental
Notice”), which Environmental Notice requires a written response or any action
to be taken and/or if such Environmental Notice gives notice of and/or presents
a material risk of any material violation of any Legal Requirement and/or
presents a material risk of any material cost, expense, loss or damage (an
“Environmental Obligation”), (d) shall observe and comply with all Legal
Requirements relating to the use, maintenance and disposal of Hazardous
Substances and all orders or directives from any official, court or agency of
competent jurisdiction relating to the use, maintenance or disposal or requiring
the removal, treatment, containment or other

 

25

--------------------------------------------------------------------------------


 

disposition of Hazardous Substances, and (e) shall pay or otherwise dispose of
any fine, charge or Imposition related thereto, unless Owner or Manager shall
contest the same in good faith and by appropriate proceedings and the right to
use and the value of the Hotel are not materially and adversely affected
thereby.

 

B.            In the event of the discovery of Hazardous Substances other than
those maintained in accordance with Legal Requirements on any portion of any
Site or in the Hotel during the Term, Manager shall promptly (i) clean up and
remove from and about the Hotel all Hazardous Substances thereon in accordance
with all applicable Environmental Laws (as defined below), (ii) contain and
prevent any further release or threat of release of Hazardous Substances on or
about the Hotel, and (iii) use good faith efforts to eliminate any further
release or threat of release of Hazardous Substances on or about the Hotel, and
(iv) otherwise effect a remediation of the problem in accordance with all
applicable federal, state and local statutes, laws, rules and regulations (now
or hereafter in effect) dealing with the use, generation, treatment, storage,
release, disposal, remediation or abatement of Hazardous Substances
(collectively referred to as “Environmental Laws”).

 

C.            The actual costs incurred or the estimated costs to be incurred
with respect to any matter arising under Section 11.06.B together with any costs
incurred by Owner with respect to any judgment or settlement approved by Manager
(such approval not to be unreasonably withheld, conditioned or delayed with
respect to any third-party claims including, without limitation, claims by
Landlord arising under the Lease) relating to claims arising from the release or
threat of release of Hazardous Substances on or about any of the Hotels
(including reasonable attorneys’ and consultants’ fees incurred with respect to
such matters) are collectively referred to as “Environmental Costs.”

 

D.            All Environmental Costs shall be deemed repairs and maintenance
under Section 5.02 or 5.03 and paid as provided therein, as applicable, for the
Hotel; provided, however, that if any of the foregoing costs arise as a result
of the gross negligence or willful misconduct of Manager or any employee of
Manager, such costs shall be paid by Manager at its sole cost and expense and
not as a Deduction, and Manager shall indemnify Owner for any loss, cost, claim
or expense (including reasonable attorneys’ fees) incurred by Owner in
connection therewith.  The provisions of this Section 11.06.D shall survive
termination.

 

11.07.     Confidentiality.  The parties hereto agree that the matters set forth
in this Agreement are strictly confidential and each party will make every
effort to ensure that the information is not disclosed to any outside person or
entities (including the press) without the prior written consent of the other
party except as may be required by law, including the rules and regulations the
SEC or any stock exchange applicable to Owner or its Affiliates, in any report,
prospectus or other filing made by Owner or its Affiliates with the SEC or any
such stock exchange, or in a press release issued by a party or its Affiliates
which is consistent with its investor relations program conducted in the
ordinary course, and as may be reasonably necessary to obtain licenses, permits,
and other public approvals necessary for the refurbishment or operation of the
Hotel, or, subject to Section 4.01.C(2), in connection with financing or
proposed financing of the Hotel, a Sale of the Hotel, or a sale of a Controlling
Interest in Owner.

 

26

--------------------------------------------------------------------------------


 

11.08.     Projections.  Owner acknowledges that any written or oral
projections, pro formas, or other similar information that has been, prior to
execution of this Agreement, or will, during the Term, be provided by Manager,
or any Affiliate to Owner is for information purposes only and that Manager and
any such Affiliate do not guarantee that the Hotel will achieve the results set
forth in any such projections, pro formas, or other similar information.  Any
such projections, pro formas, or other similar information are based on
assumptions and estimates, and unanticipated events may occur subsequent to the
date of preparation of such projections, pro formas, and other similar
information.  Therefore, the actual results achieved by the Hotel are likely to
vary from the estimates contained in any such projections, pro formas, or other
similar information and such variations might be material.

 

11.09.     Actions to be Taken Upon Termination.  Upon termination of this
Agreement:

 

A.                                    Manager shall, within ninety (90) days
after termination of this Agreement, prepare and deliver to Owner a final
accounting statement “(Final Statement”) with respect to the Hotel, consistent
with the Annual Operating Statement, along with a statement of any sums due
Manager as of the date of termination.  Within thirty (30) days of the receipt
by Owner of such Final Statement, the parties will make any adjustments, by cash
payment, in the amounts paid or retained as are needed because of the figures
set forth in the Final Statement.  Any payments shall be made together with
interest at the Interest Rate from the date such amounts were due or paid, as
the case may be, until paid or repaid.  If any dispute shall arise with respect
to the Final Statement which cannot be resolved by the parties within the thirty
(30) day period, it shall be settled by arbitration, provided however, that any
cash adjustments relating to items which are not in dispute shall be made within
the thirty (30) day period.  The cost of preparing the Final Statement shall be
a Deduction, unless the termination occurs as a result of a Manager Event of
Default or a Owner Event of Default, in which case the defaulting party shall
pay such cost.  Manager and Owner acknowledge that there may be certain
adjustments for which the information will not be available at the time of the
Final Statement and the parties agree to readjust such amounts and make the
necessary cash adjustments when such information becomes available, provided,
however, that all accounts shall be deemed final as of the second (2nd)
anniversary of the date of termination.

 

B.            Upon a termination, Manager shall disburse to Owner all Working
Capital (excluding funds to be held in escrow pursuant to Section 11.09.I)
remaining after payment of all Deductions and all amounts the payable to Manager
or Owner.

 

C.            Manager shall make available to Owner such books and records
respecting the Hotel (including those from prior years, subject to Manager’s
reasonable records retention policies) as will be needed by Owner to prepare the
accounting statements, in accordance with the Uniform System of Accounts, for
the Hotel for the Year in which the termination occurs and for any subsequent
Year.

 

D.            Manager shall (to the extent permitted by law) assign to Owner or
its designee all operating licenses and permits for the Hotel which have been
issued in Manager’s name (including liquor and restaurant licenses, if any).

 

27

--------------------------------------------------------------------------------


 

E.            If Owner does not exercise its right under Section 11.09.G and/or
a successor Manager is not a franchisee of Manager, Manager shall have the
option, to be exercised within thirty (30) days after termination, to purchase
at their then book value, any items of Inventories and Fixed Asset Supplies
marked with any Trade Name, other trade name, symbol, logo or design.  If
Manager does not exercise such option, Owner agrees that any such items not so
purchased will be used exclusively at the Hotel until they are consumed.

 

F.             Manager shall, at Owner’s sole cost and expense, use commercially
reasonable efforts to cooperate with Owner or its designee in connection with
the transfer of management of the Hotel including processing of all applications
for licenses, operating permits and other governmental authorizations and the
assignment of all contracts entered into by Manager with respect to the use and
operation of the Hotel as then operated, but excluding all insurance contracts
and multi-property contracts not limited in scope to the Hotel (if applicable)
and all contracts with Affiliates of Manager.

 

G.            Owner or its designee shall have the right to operate the
improvements on the Site without modifying the architectural design,
notwithstanding the fact that such design or certain features thereof may be
proprietary to Manager and/or protected by trademarks or service marks held by
Manager or an Affiliate, provided that such use shall be confined to the Site. 
Further, provided that the Hotel then satisfies the System Standards, Owner or
its designee shall be entitled (but not obligated) to operate the Hotel under
the Trade Names for a period of one (1) year following termination in
consideration for which Owner or its designee shall pay the then standard
franchise fees of Manager and its Affiliates and shall comply with the other
applicable terms and conditions of the form of franchise agreement then being
entered into and Manager will continue to provide services to the Hotel
including, reservations and communication services; provided, however, that all
such services shall be provided in accordance with the applicable terms and
conditions of the form of franchise agreement.

 

H.            Any computer software (including upgrades and replacements) at the
Hotel owned by Manager, an Affiliate, or the licensor of any of them is
proprietary to Manager, such Affiliate, or the licensor of any of them and shall
in all events remain the exclusive property of Manager, the Affiliate or the
licensor of any of them, as the case may be, and nothing contained in this
Agreement shall confer on Owner the right to use any of such software.  Manager
shall have the right to remove from the Hotel without compensation to Owner any
computer software (including upgrades and replacements), including, without
limitation, the System software, owned by Manager, any Affiliate or the licensor
of any of them and any computer equipment utilized as part of a centralized
reservation system or owned by a party other than Owner.

 

I.             If this Agreement is terminated for any reason, other than by
reason of a Manager Event Default, and excluding a termination as a result of
the expiration of the Term, an escrow fund shall be established from Gross
Revenues to reimburse Manager for all reasonable costs and expenses incurred by
Manager in terminating its employees at the Hotel, such as severance pay,
unemployment compensation, employment relocation, and other employee liability
costs arising out of the termination of employment of such employees.  If Gross
Revenues are insufficient to meet the requirements of such escrow fund, then
Manager shall have the right to withdraw the amount of such expenses from
Working Capital or any other funds of Owner with respect to the Hotel held by or
under the control of Manager.  Owner or its designee shall have the right to

 

28

--------------------------------------------------------------------------------


 

offer employment to any employee whom Manager proposes to terminate and Manager
shall cooperate with Owner in connection therewith.

 

J.             Manager shall peacefully vacate and surrender the Hotel to Owner.

 

The provisions of this Section 11.09 shall survive termination.

 

11.10.     Trademarks, Trade Names and Service Marks.  The names “Sonesta,” and
“Royal Sonesta Hotel” (each of the foregoing names, together with any
combination thereof, collectively, the “Trade Names”) when used alone or in
connection with another word or words, and the Sonesta trademarks, service
marks, other trade names, symbols, logos and designs shall in all events remain
the exclusive property of Manager and except as provided in Section 11.09.E and
11.09.G, nothing contained in this Agreement shall confer on Owner the right to
use any of the Trade Names, or the Sonesta trademarks, service marks, other
trade names, symbols, logos or designs affiliated or used therewith.  Except as
provided in Section 11.09.E and 11.09.G, upon termination of this Agreement, any
use of any of the Trade Names, or any of the Sonesta trademarks, service marks,
other trade names, symbols, logos or designs at the Hotel shall cease and Owner
shall promptly remove from the Hotel any signs or similar items which contain
any of the Trade Names, trademarks, service marks, other trade names, symbols,
logos or designs.  If Owner has not removed such signs or similar items within
ten (10) Business Days, Manager shall have the right to do so.  The cost of such
removal shall be a Deduction.  Included under the terms of this Section 11.10
are all trademarks, service marks, trade names, symbols, logos or designs used
in conjunction with the Hotel, including restaurant names, lounge names, etc.,
whether or not the marks contain the “Sonesta” name.  The right to use such
trademarks, service marks, trade names, symbols, logos or designs belongs
exclusively to Manager, and the use thereof inures to the benefit of Manager
whether or not the same are registered and regardless of the source of the
same.  The provisions of this Section 11.10 shall survive termination.

 

11.11.     Waiver.  The failure of either party to insist upon a strict
performance of any of the terms or provisions of the Agreement, or to exercise
any option, right or remedy contained in this Agreement, shall not be construed
as a waiver or as a relinquishment for the future of such term, provision,
option, right or remedy, but the same shall continue and remain in full force
and effect.  No waiver by either party of any term or provision hereof shall be
deemed to have been made unless expressed in writing and signed by such party.

 

11.12.     Partial Invalidity.  If any portion of this Agreement shall be
declared invalid by order, decree or judgment of a court, or otherwise, this
Agreement shall be construed as if such portion had not been so inserted except
when such construction would operate as an undue hardship on Manager or Owner or
constitute a substantial deviation from the general intent and purpose of the
parties as reflected in this Agreement.

 

11.13.     Survival.  Except as otherwise specifically provided herein, the
rights and obligations of the parties herein shall not survive any termination
of this Agreement.

 

11.14.     Negotiation of Agreement.  Each of Manager and Owner is a business
entity having substantial experience with the subject matter of this Agreement
and has fully participated in the negotiation and drafting of this Agreement. 
Accordingly, this Agreement

 

29

--------------------------------------------------------------------------------


 

shall be construed without regard to the rule that ambiguities in a document are
to be construed against the draftsman.  No inferences shall be drawn from the
fact that the final, duly executed Agreement differs in any respect from any
previous draft hereof.

 

11.15.     Entire Agreement.  This Agreement, together with any other writings
signed by the parties expressly stated to be supplemental hereto and together
with any instruments to be executed and delivered pursuant to this Agreement,
constitutes the entire agreement between the parties and supersedes all prior
understandings and writings, and may be changed only by a writing signed by the
parties hereto.

 

11.16.     Affiliates.  Manager shall be entitled to contract with companies
that are Affiliates (or companies in which Manager has an ownership interest if
such interest is not sufficient to make such a company an Affiliate) to provide
goods and/or services to the Hotel; provided that the prices and/or terms for
such goods and/or services are competitive.  Additionally, Manager may contract
for the purchase of goods and services for the Hotel with third parties that
have other contractual relationships with Manager and its Affiliates, so long as
the prices and terms are competitive.  In determining whether such prices and/or
terms are competitive, they will be compared to the prices and/or terms which
would be available from reputable and qualified parties for goods and/or
services of similar quality, and the goods and/or services which are being
purchased shall be grouped in reasonable categories, rather than being compared
item by item.  Any dispute as to whether prices and/or terms are competitive
shall be settled by arbitration.  The prices paid may include overhead and the
allowance of a reasonable return to Manager’s Affiliates (or companies in which
Manager has an ownership interest if such interest is not sufficient to make
such a company an Affiliate), provided that such prices are competitive.  Owner
acknowledges and agrees that, with respect to any purchases of goods and/or
services pursuant to this Section 11.16, Manager’s Affiliates may retain for
their own benefit any allowances, credits, rebates, commissions and discounts
received with respect to any such purchases.

 

11.17.     Arbitration.  Any disputes, claims or controversies between the
parties (i) arising out of or relating to this Agreement, or (ii) brought by or
on behalf of any shareholder of any party or a direct or indirect parent of a
party (which, for purposes of this Section 11.17, shall mean any shareholder of
record or any beneficial owner of shares of any party, or any former shareholder
of record or beneficial owner of shares of any party), either on his, her or its
own behalf, on behalf of any party or on behalf of any series or class of shares
of any party or shareholders of any party against any party or any member,
trustee, officer, manager (including Reit Management & Research LLC (“RMR”) or
its successor), agent or employee of any party, including disputes, claims or
controversies relating to the meaning, interpretation, effect, validity,
performance or enforcement of this Agreement, including this arbitration
provision, or the declarations of trust, limited liability company agreements or
bylaws of any party hereto (all of which are referred to as “Disputes”), or
relating in any way to such a Dispute or Disputes shall, on the demand of any
party to such Dispute be resolved through binding and final arbitration in
accordance with the Commercial Arbitration Rules (the “Rules”) of the American
Arbitration Association (“AAA”) then in effect, except as those Rules may be
modified in this Section 11.17.  For the avoidance of doubt, and not as a
limitation, Disputes are intended to include derivative actions against
trustees, officers or managers of any party and class actions by a shareholder
against those individuals or entities and any party.  For the avoidance of
doubt, a

 

30

--------------------------------------------------------------------------------


 

Dispute shall include a Dispute made derivatively on behalf of one party against
another party. For purposes of this Section 11.17, the term “party” shall
include any direct or indirect parent of a party.

 

There shall be three (3) arbitrators.  If there are only two (2) parties to the
Dispute, each party shall select one arbitrator within fifteen (15) days after
receipt of a demand for arbitration.  Such arbitrators may be affiliated or
interested persons of such parties.  If there are more than two (2) parties to
the Dispute, all claimants, on the one hand, and all respondents, on the other
hand, shall each select, by the vote of a majority of the claimants or the
respondents, as the case may be, one arbitrator within fifteen (15) days after
receipt of a demand for arbitration.  Such arbitrators may be affiliated or
interested persons of the claimants or the respondents, as the case may be.  If
either a claimant (or all claimants) or a respondent (or all respondents) fail
to timely select an arbitrator then the party (or parties) who has selected an
arbitrator may request the AAA to provide a list of three (3) proposed
arbitrators in accordance with the Rules (each of whom shall be neutral,
impartial and unaffiliated with any party) and the party (or parties) that
failed to timely appoint an arbitrator shall have ten days from the date the AAA
provides such list to select one of the three (3) arbitrators proposed by AAA. 
If such party (or parties) fail to select such arbitrator by such time, the
party (or parties) who have appointed the first arbitrator shall then have ten
days to select one of the three (3) arbitrators proposed by AAA to be the second
arbitrator; and, if he/they should fail to select such arbitrator by such time,
the AAA shall select, within fifteen (15) days thereafter, one of the three
(3) arbitrators it had proposed as the second arbitrator.  The two
(2) arbitrators so appointed shall jointly appoint the third and presiding
arbitrator (who shall be neutral, impartial and unaffiliated with any party)
within fifteen (15) days of the appointment of the second arbitrator.  If the
third arbitrator has not been appointed within the time limit specified herein,
then the AAA shall provide a list of proposed arbitrators in accordance with the
Rules, and the arbitrator shall be appointed by the AAA in accordance with a
listing, striking and ranking procedure, with each party having a limited number
of strikes, excluding strikes for cause.

 

The place of arbitration shall be Boston, Massachusetts unless otherwise agreed
by the parties.

 

There shall be only limited documentary discovery of documents directly related
to the issues in dispute, as may be ordered by the arbitrators.

 

In rendering an award or decision (the “Arbitration Award”), the arbitrators
shall be required to follow the laws of State of Maryland.  Any arbitration
proceedings or Arbitration Award rendered hereunder and the validity, effect and
interpretation of this arbitration agreement shall be governed by the Federal
Arbitration Act, 9 U.S.C. §1 et seq.  The Arbitration Award shall be in writing
and may, but shall not be required to, briefly state the findings of fact and
conclusions of law on which it is based.

 

Except to the extent expressly provided by this Agreement or as otherwise agreed
by the parties, each party involved in a Dispute shall bear its own costs and
expenses (including attorneys’ fees), and the arbitrators shall not render an
award that would include shifting of any such costs or expenses (including
attorneys’ fees) or, in a derivative case or class action, award any portion of
a party’s award to the claimant or the claimant’s attorneys.  Each party (or, if
there

 

31

--------------------------------------------------------------------------------


 

are more than two (2) parties to the Dispute, all claimants, on the one hand,
and all respondents, on the other hand, respectively) shall bear the costs and
expenses of its (or their) selected arbitrator and the parties (or, if there are
more than two (2) parties to the Dispute, all claimants, on the one hand, and
all respondents, on the other hand) shall equally bear the costs and expenses of
the third appointed arbitrator.

 

An Arbitration Award shall be final and binding upon the parties thereto and
shall be the sole and exclusive remedy between such parties relating to the
Dispute, including any claims, counterclaims, issues or accounting presented to
the arbitrators.  Judgment upon the Arbitration Award may be entered in any
court having jurisdiction.  To the fullest extent permitted by law, no
application or appeal to any court of competent jurisdiction may be made in
connection with any question of law arising in the course of arbitration or with
respect to any award made except for actions relating to enforcement of this
agreement to arbitrate or any arbitral award issued hereunder and except for
actions seeking interim or other provisional relief in aid of arbitration
proceedings in any court of competent jurisdiction.

 

Any monetary award shall be made and payable in U.S. dollars free of any tax,
deduction or offset.  Each party against which the Arbitration Award assesses a
monetary obligation shall pay that obligation on or before the thirtieth (30th)
day following the date of the Arbitration Award or such other date as the
Arbitration Award may provide.

 

This Section 11.17 is intended to benefit and be enforceable by the
shareholders, members, direct and indirect parents, trustees, directors,
officers, managers (including RMR or its successor), agents or employees of any
party and the parties and shall be binding on the shareholders of any party and
the parties, as applicable, and shall be in addition to, and not in substitution
for, any other rights to indemnification or contribution that such individuals
or entities may have by contract or otherwise.

 

11.18.     Permitted Contests.  Manager shall have the right to contest the
amount or validity of any Imposition, Legal Requirement, Insurance Requirement,
lien, attachment, levy, encumbrance, charge or claim (collectively, “Claims”) as
to the Hotel, by appropriate legal proceedings, conducted in good faith and with
due diligence, provided that (a) such contest shall not cause Landlord to be in
default of any mortgage or reasonably be expected to result in a lien attaching
to the Hotel, unless such lien is fully bonded or otherwise secured to the
reasonable satisfaction of Landlord, (b) no part of the Hotel nor any Gross
Revenues therefrom shall be in any immediate danger of sale, forfeiture,
attachment or loss, and (c) Manager shall indemnify and hold harmless Owner from
and against any cost, claim, damage, penalty or reasonable expense, including
claims by Landlord arising under the Lease and reasonable attorneys’ fees,
incurred by Owner or in connection therewith or as a result thereof.  Owner
shall (and shall use reasonable efforts to cause Landlord to) sign all required
applications and otherwise cooperate with Manager in expediting the matter,
provided that neither Owner nor Landlord shall thereby be subjected to any
liability therefor (including, without limitation, for the payment of any costs
or expenses in connection therewith), and any such costs or expenses incurred in
connection therewith shall be paid as a Deduction. Owner shall use reasonable
efforts to cause Landlord to join in any such proceedings if required legally to
prosecute such contest, provided that Landlord shall not thereby be subjected to
any liability therefor (including, without limitation, for the payment of any
costs or expenses in connection therewith) and Manager agrees by agreement in

 

32

--------------------------------------------------------------------------------


 

form and substance reasonably satisfactory to Landlord, to assume and indemnify
Landlord.  Any amounts paid under any such indemnity of Manager to Owner shall
be a Deduction.  Any refund of any Claims and such charges and penalties or
interest thereon shall be paid to Manager and included in Gross Revenues.

 

11.19.     Estoppel Certificates.  Each party to this Agreement shall at any
time and from time to time, upon not less than thirty (30) days’ prior notice
from the other party, execute, acknowledge and deliver to such other party, or
to any third party specified by such other party, a statement in writing: 
(a) certifying that this Agreement is unmodified and in full force and effect
(or if there have been modifications, that the same, as modified, is in full
force and effect and stating the modifications); (b) stating whether or not to
the best knowledge of the certifying party (i) there is a continuing default by
the non-certifying party in the performance or observance of any covenant,
agreement or condition contained in this Agreement, or (ii) there shall have
occurred any event which, with the giving of notice or passage of time or both,
would become such a default, and, if so, specifying each such default or
occurrence of which the certifying party may have knowledge; (c) stating the
date to which distributions of Operating Profit have been made; and (d)  stating
such other information as the non-certifying party may reasonably request.  Such
statement shall be binding upon the certifying party and may be relied upon by
the non-certifying party and/or such third party specified by the non-certifying
party as aforesaid, including, without limitation its lenders and any
prospective purchaser or mortgagee of the Hotel or the leasehold estate created
by the Lease.  Upon termination, each party shall, on request, within the time
period described above, execute and deliver to the non-certifying party and to
any such third party a statement certifying that this Agreement has been
terminated.

 

11.20.     Indemnification.  Notwithstanding the existence of any insurance
provided for herein and without regard to the policy limits of any such
insurance, Manager shall protect, indemnify and hold harmless Owner for, from
and against all liabilities, obligations, claims, damages, penalties, causes of
action, costs and reasonable expenses (including, without limitation, claims by
Landlord arising under the Lease and reasonable attorneys’ fees), to the maximum
extent permitted by law, imposed upon or incurred by or asserted against Owner
by reason of: (a) any accident, injury to or death of persons or loss of or
damage to property occurring on or about the Hotel or adjoining sidewalks or
rights of way under Manager’s control, (b) any use, misuse, non-use, condition,
management, maintenance or repair by Manager or anyone claiming under Manager of
the Hotel or Owner’s Personal Property or any litigation, proceeding or claim by
governmental entities or other third parties to which Owner is made a party or
participant relating to the Hotel or Owner’s Personal Property or such use,
misuse, non-use, condition, management, maintenance, or repair thereof
including, failure to perform obligations (other than Condemnation proceedings)
to which Owner is made a party, (c) any Impositions that are the obligations of
Manager to pay pursuant to the applicable provisions of this Agreement, and
(d) infringement and other claims relating to the propriety marks of Manager or
its Affiliates; provided, however, that Manager’s obligations hereunder shall
not apply to any liability, obligation, claim, damage, penalty, cause of action,
cost or expense to the extent the same arises from any negligence or willful
misconduct of Owner or Landlord or their respective employees, agents or
invitees.  Manager, at its expense, shall contest, resist and defend any such
claim, action or proceeding asserted or instituted against Owner or may
compromise or otherwise dispose of the same, with Owner’s prior written consent
(which consent may not be unreasonably withheld or delayed).  If Owner
unreasonably delays or

 

33

--------------------------------------------------------------------------------


 

withholds consent, Manager shall not be liable under this Section 11.20 for any
incremental increase in costs or expenses resulting therefrom.  The obligations
of Manager under this Section 11.20 shall not be applicable to Environmental
Costs with respect to which a specific indemnity is provided in Section 11.06.D,
to the extent addressed therein.  The obligations under this Section 11.20 shall
survive termination.

 

11.21.      Remedies Cumulative.  To the maximum extent permitted by law, each
legal, equitable or contractual right, power and remedy of Owner or Manager, now
or hereafter provided either in this Agreement or by statute or otherwise, shall
be cumulative and concurrent and shall be in addition to every other right,
power and remedy and the exercise or beginning of the exercise by Owner or
Manager of any one or more of such rights, powers and remedies shall not
preclude the simultaneous or subsequent exercise by Owner or Manager of any or
all of such rights, powers and remedies.

 

11.22.      Amendments and Modifications.  This Agreement shall not be modified
or amended except in writing signed by Owner and Manager.

 

11.23.      Claims; Binding Effect; Time of the Essence; Nonrecourse.  Anything
contained in this Agreement to the contrary notwithstanding, all claims against,
and liabilities of, Manager or Owner arising prior to any date of termination of
this Agreement shall survive such termination.  All the terms and provisions of
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective permitted successors and assigns.  Time is of the
essence with respect to the exercise of any rights of Manager, Owner or Landlord
under this Agreement.  Nothing contained in this Agreement shall be construed to
create or impose any liabilities or obligations and no such liabilities or
obligations shall be imposed on any of the shareholders, beneficial owners,
direct or indirect, officers, directors, trustees, employees or agents of Owner
or Landlord or their respective Affiliates or Manager or its Affiliates for the
payment or performance of the obligations or liabilities of Owner, Landlord or
Manager, as applicable.

 

11.24.      Counterparts; Headings.  This Agreement may be executed in two
(2) or more counterparts, each of which shall constitute an original, but which,
when taken together, shall constitute but one instrument and shall become
effective as of the date hereof when copies hereof, which, when taken together,
bear the signatures of each of the parties hereto shall have been signed. 
Headings in this Agreement are for purposes of reference only and shall not
limit or affect the meaning of the provisions hereof.

 

11.25.      No Political Contributions.  Notwithstanding any provision in this
Agreement to the contrary, no money or property of the Hotel shall be paid or
used or offered, nor shall Owner or Manager directly or indirectly use or offer,
consent or agree to use or offer, any money or property of the Hotel (i) in aid
of any political party, committee or organization, (ii) in aid of any
corporation, joint stock or other association organized or maintained for
political purposes, (iii) in aid of any candidate for political office or
nomination for such office, (iv) in connection with any election, (v) for any
political purpose whatever, or (vi) for the reimbursement or indemnification of
any person for any money or property so used.

 

34

--------------------------------------------------------------------------------


 

11.26.      Tax Matters.  Manager will prepare or cause to be prepared all tax
returns required in the operation of the Hotel, which include payroll, sales and
use tax returns, personal property tax returns and business, professional and
occupational license tax returns. Manager shall timely file or cause to be filed
such returns as required by the State; provided that, Owner shall promptly
provide all relevant information to Manager upon request, and any late fees or
penalties resulting from delays caused by Owner shall be borne by Owner. 
Manager shall not be responsible for the preparation of Owner’s federal or state
income tax returns, provided Manager shall cooperate fully with Owner as may be
necessary to enable Owner to file such federal or state income tax returns,
including by preparing data reasonably requested by Owner and submitting it to
Owner as soon as reasonably practicable following such request.

 

11.27.      Third Party Beneficiaries.  The terms and conditions of this
Agreement shall inure to the benefit of, and be binding upon, the respective
successors, heirs, legal representatives or permitted assigns of each of the
parties hereto and except for HPT, which is an intended third party beneficiary,
no Person other than the parties hereto and their successors and permitted
assigns is intended to be a beneficiary of this Agreement.

 

ARTICLE XII

 

DEFINITION OF TERMS; CONSTRUCTION

 

12.01.      Definition of Terms.

 

The following terms when used in this Agreement and the Addenda attached hereto
shall have the meanings indicated:

 

“AAA” has the meaning ascribed to such term in Section 11.17.

 

“Additional Manager Advances” means advances by Manager under Sections  4.05 and
5.04, together with simple interest at the rate of nine percent (9%) per annum
on the outstanding balance thereof from time to time.

 

“Additional Working Capital” has the meaning ascribed to such term in
Section 4.05.

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person.  For purposes of this definition, the term “control” (including the
terms “controlling,” “controlled by” and “under common control with”) of a
Person means the possession, directly or indirectly, of the power:  (i) to vote
fifty percent (50%) or more of the voting stock or equity interests of such
Person; or (ii) to direct or cause the direction of the management and policies
of such Person, whether through the ownership of voting stock or equity
interests, by contract or otherwise.

 

“Agreement” means this Management Agreement.

 

“Annual Operating Projection” has the meaning ascribed to such term in
Section 4.04.

 

“Annual Operating Statement” has the meaning ascribed to such term in
Section 4.01.B.

 

35

--------------------------------------------------------------------------------


 

“Arbitration Award” has the meaning ascribed to such term in Section 11.17.

 

“Award” means all compensation, sums or other value awarded, paid or received by
virtue of a total or partial Condemnation of the Hotel after deduction of all
reasonable legal fees and other reasonable costs and expenses, including,
without limitation, expert witness fees, incurred by Owner or Landlord in
connection with obtaining any such Award).

 

“Base Management Fee” means an amount equal to three percent (3%) of Gross
Revenues.

 

“Building” has the meaning ascribed to such term in the Recitals.

 

“Business Day” means any day other than Saturday, Sunday, or any other day on
which banking institutions in the Commonwealth of Massachusetts are authorized
by law or executive action to close.

 

“Capital Estimate” has the meaning ascribed to such term in Section 5.04.A.

 

“Capital Statement” has the meaning ascribed to such term in Section 5.05.B.

 

“Change in Control” means (a) the acquisition by any Person, or two (2) or more
Persons acting in concert, of beneficial ownership (within the meaning of
Rule 13d-3 under the Securities Exchange Act of 1934, as amended) of 9.8% or
more, or rights, options or warrants to acquire 9.8% or more, of the outstanding
shares of voting stock or other voting interests of Manager or Owner, as the
case may be (either, a “Relevant Person”) or of any direct or indirect parent of
a Relevant Person (“Parent”), or the power to direct the management and policies
of a Relevant Person or Parent, directly or indirectly, (b) the merger or
consolidation of a Relevant Person or Parent with and into any Person or the
merger or consolidation of any Person with and into a Relevant Person or any
Parent (other than the merger or consolidation of any Person into a Relevant
Person or Parent that does not result in a Change in Control of a Relevant
Person or Parent under clauses (a), (c), (d), (e) or (f) of this definition),
(c) any one or more sales, conveyances, dividends or distributions to any Person
of all or any material portion of the assets (including capital stock or other
equity interests) or business of a Relevant Person or Parent, whether or not
otherwise a Change in Control, (d) the cessation, for any reason, of the
individuals who at the beginning of any twenty-four (24) consecutive month
period (commencing on the date hereof) constituted the board of directors of a
Relevant Person or any Parent (together with any new directors whose election by
such board or whose nomination for election by the shareholders of a Relevant
Person or any Parent was approved by a vote of a majority of the directors then
still in office who were either directors at the beginning of any such period or
whose election or nomination for election was previously so approved, but
excluding any individual whose initial nomination for, or assumption of, office
as a member of such board of directors occurs as a result of an actual or
threatened solicitation of proxies or consents for the election or removal of
one or more directors by any Person other than a solicitation for the election
of one or more directors by or on behalf of the board of directors) to
constitute a majority of the board of directors of a Relevant Person or any
Parent then in office, or (e) the adoption of any proposal (other than a
precatory proposal) by a Relevant Person or any Parent not approved by vote of a
majority of the directors of a Relevant Person or any Parent, as

 

36

--------------------------------------------------------------------------------


 

the case may be, in office immediately prior to the making of such proposal, or
(f) the election to the board of directors of a Relevant Person or any Parent of
any individual not nominated or appointed by vote of a majority of the directors
of a Relevant Person or any Parent in office immediately prior to the nomination
or appointment of such individual.

 

“Claims” has the meaning ascribed to such term in Section 11.18.

 

“Code” means the Internal Revenue Code of 1986.

 

“Condemnation” means (a) the exercise of any governmental power with respect to
the Hotel or any interest therein, whether by legal proceedings or otherwise, by
a Condemnor of its power of condemnation, (b) a voluntary sale or transfer of
the Hotel or any interest therein, to any Condemnor, either under threat of
condemnation or while legal proceedings for condemnation are pending, or (c) a
taking or voluntary conveyance of the Hotel or any interest therein, or right
accruing thereto or use thereof, as the result or in settlement of any
Condemnation or other eminent domain proceeding affecting the Hotel or any
interest therein, whether or not the same shall have actually been commenced.

 

“Condemnor” means any public or quasi-public authority, or private corporation
or individual, having the power of Condemnation.

 

“Controlling Interest” means (i) if the Person is a corporation, the right to
exercise, directly or indirectly, more than fifty percent (50%) of the voting
rights attributable to the shares of such Person (through ownership of such
shares or by contract), or (ii) if the Person is not a corporation, the
possession, directly or indirectly, of the power to direct or cause the
direction of the business, management or policies of such Person.  “Control”,
“Controlling” and “Controlled” have corrective meanings.

 

“Deduction” has the meaning ascribed to such term in the definition of Operating
Profit.

 

“Discount Rate” means an annual rate of eight percent (8%).

 

“Disputes” the meaning ascribed to such term in Section 11.17.

 

“Effective Date” has the meaning ascribed to such term in the Preamble.

 

“Environmental Costs” has the meaning ascribed to such term in Section 11.06.C.

 

“Environmental Laws” has the meaning ascribed to such term in Section 11.06.B.

 

“Environmental Notice” has the meaning ascribed to such term in Section 11.06.A.

 

“Environmental Obligation” has the meaning ascribed to such term in
Section 11.06.A.

 

“FF&E” means furniture, fixtures and equipment, including without limitation: 
furnishings, fixtures, decorative items, signage, audio-visual equipment,
kitchen equipment and appliances, cabinetry, laundry equipment, housekeeping
equipment, telecommunications

 

37

--------------------------------------------------------------------------------


 

systems, security systems and front desk and back-of-the house computer
equipment; provided, however, that the term “FF&E” shall not include Fixed Asset
Supplies or software.

 

“Final Statement” has the meaning ascribed to such term in Section 11.09.A.

 

“Fixed Asset Supplies” means items included within “Operating Equipment” under
the Uniform System of Accounts that may be consumed in the operation of the
Hotel or are not capitalized, including linen, china, glassware, tableware,
uniforms, and similar items used in the operation of the Hotel.

 

“GAAP” means generally accepted accounting principles, consistently applied.

 

“Government Agencies” means any court, agency, authority, board (including,
without limitation, environmental protection, planning and zoning), bureau,
commission, department, office or instrumentality of any nature whatsoever of
any governmental or quasi-governmental unit of the United States or the State or
any county or any political subdivision of any of the foregoing, whether now or
hereafter in existence, having jurisdiction over Owner, Landlord or the Hotel.

 

“Gross Revenues” means for any period, all revenues and receipts of every kind
derived from operating the Hotel and all departments and parts thereof during
such period, including:  income (from both cash and credit transactions) after
deductions for bad debts and discounts for prompt cash payments and refunds from
rental of Guest Rooms and other spaces at the Hotel, telephone charges, stores,
offices, exhibit or sales space of every kind; license, lease and concession
fees and rentals (not including gross receipts of licensees, lessees and
concessionaires); income from vending machines; income from parking; health club
membership fees; food and beverage sales; wholesale and retail sales of
merchandise; service charges; and proceeds, if any, from business interruption
or other loss of income insurance; provided, however, that Gross Revenues shall
not include the following:  gratuities to employees of the Hotel; federal, state
or municipal excise, sales or use taxes or any other taxes collected directly
from patrons or guests or included as part of the sales price of any goods or
services; proceeds from the sale of FF&E; interest received or accrued with
respect to the funds in the operating accounts of the Hotel; any refunds,
rebates, discounts and credits of a similar nature, given, paid or returned in
the course of obtaining Gross Revenues or components thereof; insurance proceeds
(other than proceeds from business interruption or other loss of income
insurance); condemnation proceeds (other than for a temporary taking); or any
proceeds from any Sale of the Hotel or from the refinancing of any debt
encumbering the Hotel.

 

“Gross Room Revenues” includes, all gross revenues attributable to or payable
for rental of Guest Rooms, after deductions for bad debts and discounts for
prompt cash payments and refunds from rental of Guest Rooms, including, without
limitation, all credit transactions, whether or not collected, but excluding
(i) any sales or room taxes collected by Manager for transmittal to the
appropriate taxing authority, and (ii) any revenues from sales or rentals of
ancillary goods, such as VCR rentals, telephone income and fireplace log sales
and sales from in-room service bars.  Gross Room Revenues shall also include the
proceeds from any business interruption insurance or other loss of income
insurance.  Gross Room Revenues shall be accounted for in accordance with the
Uniform System of Accounts.

 

38

--------------------------------------------------------------------------------


 

“Guest Room” means a lodging unit in the Hotel.

 

“Hazardous Substances” means any substance:

 

(i)            the presence of which requires or may hereafter require
notification, investigation or remediation under any federal, state or local
statute, regulation, rule, ordinance, order, action or policy; or

 

(ii)           which is or becomes defined as a “hazardous waste”, “hazardous
material”, or “hazardous substance”, “dangerous waster”, “pollutant” or
“contaminant” or term of similar import under any present or future federal,
state or local statute, regulation, rule or ordinance or amendments thereto
including, without limitation, the Comprehensive Environmental Response,
Compensation and Liability Act (42 U.S.C. et seq.) and the Resource Conservation
and Recovery Act (42 U.S.C. section 6901 et seq.) and the regulations
promulgated thereunder; or

 

(iii)          which is toxic, explosive, corrosive, flammable, infectious,
radioactive, carcinogenic, mutagenic or otherwise hazardous and is or becomes
regulated by any governmental authority, agency, department, commission, board,
agency or instrumentality of the United States, any state of the United States,
or any political subdivision thereof; or

 

(iv)          the presence of which at the Hotel causes or materially threatens
to cause an unlawful nuisance upon the Hotel or to adjacent properties or poses
or materially threatens to pose a hazard to the Hotel or to the health or safety
of persons on or about the Hotel; or

 

(v)           without limitation, which is or contains gasoline, diesel fuel or
other petroleum hydrocarbons or volatile organic compounds; or

 

(vi)          without limitation, which is or contains polychlorinated biphenyls
(PCBs), asbestos or urea formaldehyde foam insulation; or

 

(vii)         without limitation, which contains or emits radioactive particles,
waves or material; or

 

(viii)        without limitation, constitutes materials which are now or may
hereafter be listed as medical waste pursuant to the Medical Waste Tracking Act
of 1988, or analogous state or local laws or regulations or guidelines
promulgated thereunder.

 

“Hotel” means the Site together with the Building and all other improvements
constructed or to be constructed on the Site, and all FF&E installed or located
on the Site or in the Building, and all easements or other Owner rights thereto
owned by Landlord together with, for purposes of this Agreement, all office
equipment, telephone equipment, motor vehicles, and other equipment leased by
Owner, Fixed Asset Supplies and Inventories at the Hotel.

 

“HPT” means Hospitality Properties Trust.

 

39

--------------------------------------------------------------------------------


 

“Interest Rate” means an annual rate of 9%, but not higher than the highest rate
permitted by law.

 

“Impositions” means collectively, all taxes (including, without limitation, all
taxes imposed under the laws of the State, as such laws may be amended from time
to time, and all ad valorem, sales and use, single business, gross receipts,
transaction privilege, rent or similar taxes as the same relate to or are
imposed upon Landlord, Owner or the business conducted at the Hotel),
assessments (including, without limitation, all assessments for public
improvements or benefit, whether or not commenced or completed prior to the date
hereof), water, sewer or other rents and charges, excises, tax levies, fees
(including, without limitation, license, permit, inspection, authorization and
similar fees), and all other governmental charges, in each case whether general
or special, ordinary or extraordinary, or foreseen or unforeseen, of every
character in respect of the Hotel or the business conducted at the Hotel by
Owner (including all interest and penalties thereon due to any failure in
payment by Owner), which at any time prior to, during or in respect of the Term
may be assessed or imposed on or in respect of or be a lien upon (a) Landlord’s
interest in the Hotel, (b) the Hotel or any part thereof or any rent therefrom
or any estate, right, title or interest therein, or (c) any occupancy,
operation, use or possession of, or sales from, or activity conducted on, or in
connection with the Hotel or the leasing or use of the Hotel or any part thereof
by Owner; but excludes (i) any tax based on net income, net worth or capital
imposed on Landlord or Owner, (ii) any net revenue tax of Landlord or Owner,
(iii) any transfer fee or other tax imposed with respect to the sale, exchange
or other disposition of the Hotel or the proceeds thereof (other than in
connection with the sale, exchange or other disposition to, or in connection
with a transaction involving, Landlord or Owner), (iv) any single business,
gross receipts tax (other than a tax on any rent received by Landlord from Owner
provided that such gross receipts tax on such rent is expressly in lieu of any
other tax, assessment, levy or charge otherwise excluded from this definition of
Impositions), transaction privilege, rent or similar taxes as the same relate to
or are imposed upon Landlord or Owner, except to the extent that any tax,
assessment, tax levy or charge that would otherwise be an Imposition under this
definition which is in effect at any time during the Term is totally or
partially repealed, and a tax, assessment, tax levy or charge set forth in
clause (i) or (ii) preceding is levied, assessed or imposed expressly in lieu
thereof, (v) any interest or penalties imposed on Landlord or Owner as a result
of the failure of Landlord or Owner to file any return or report timely and in
the form prescribed by law or to pay any tax or imposition, except to the extent
such failure is a result of a breach by Owner of its obligations to Landlord or
by Manager of its obligations to Owner, (vi) any Impositions imposed on Landlord
or Owner that are a result of Landlord or Owner not being considered a “United
States person” as defined in Section 7701(a)(30) of the Code, (vii) any
Impositions that are enacted or adopted by their express terms as a substitute
for any tax that would not have been payable by Owner pursuant to the terms of
the Lease or by Manager pursuant to the express terms of this Agreement, or
(viii) any Impositions imposed as a result of a breach of covenant or
representation by Owner in any agreement governing Owner’s conduct or as a
result of the negligence or willful misconduct of Landlord or Owner.

 

Impositions shall not include:

 

1.             Special assessments (regardless of when due or whether they are
paid as a lump sum or in installments over time) imposed because of facilities
which are constructed by or

 

40

--------------------------------------------------------------------------------


 

on behalf of the assessing jurisdiction (for example, roads, sidewalks, sewers,
culverts, etc.) which directly benefit the Hotel (regardless of whether or not
they also benefit other buildings), which assessments shall be treated as
capital costs of construction and not as Deductions; and

 

2.             Impact fees (regardless of when due or whether they are paid as a
lump sum or in installments over time) which are required as a condition to the
issuance of site plan approval, zoning variances or building permits, which
impact fees shall be treated as capital costs of construction and not as
Deductions.

 

“Insurance Requirements” means all terms of any insurance policy required by
this Agreement and all requirements of the issuer of any such policy and all
orders, rules and regulations and any other requirements of the National Board
of Fire Underwriters (or any other body exercising similar functions) binding
upon the Hotel.

 

“Inventories” means “Inventories” as defined in the Uniform System of Accounts,
including provisions in storerooms, refrigerators, pantries and kitchens;
beverages in wine cellars and bars; other merchandise intended for sale; fuel;
mechanical supplies; stationery; and other expensed supplies and similar items.

 

“Invested Capital” means an amount equal to $30,500,000, increased by the sum of
any amounts paid by Owner pursuant to Section 5.04, in excess of an amount equal
to five percent (5%) of Gross Revenues, in each case determined on a cumulative
basis from the Effective Time or pursuant to Section 6.04 or Section 6.07 in
excess of the insurance proceeds or Award, as the case may be.

 

“Landlord” has the meaning ascribed to such term in the Recitals or shall mean,
as of any date, the landlord under the Lease as of such date.

 

“Lease” means the Lease Agreement between Landlord and The Royal Orleans, Inc.
(Owner’s predecessor) dated December 12, 1967, as amended from time to time, and
any replacement lease(s) of the Hotel by the fee owner thereof.

 

“Legal Requirements” means all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions affecting the Hotel or the maintenance, construction,
alteration or operation thereof, whether now or hereafter enacted or in
existence, including, without limitation, (a) all permits, licenses,
authorizations, certificates and regulations necessary to operate the Hotel, and
(b) all covenants, agreements, restrictions and encumbrances contained in any
instruments at any time in force affecting the Hotel which either (i) do not
require the approval of Manager, or (ii) have been approved by Manager as
required hereby, including those which may (A) require material repairs,
modifications or alterations in or to the Hotel or (B) in any way materially and
adversely affect the use and enjoyment thereof, but excluding any requirements
under Section 11.26 and (c) all valid and lawful requirements of Government
Agencies or pertaining to reporting, licensing, permitting, investigation,
remediation and removal of underground improvements (including, without
limitation, treatment or storage tanks, or water, gas or oil wells), or
emissions, discharges, releases or threatened releases of Hazardous Substances,
chemical substances, pesticides, petroleum or petroleum products, pollutants,
contaminants or hazardous

 

41

--------------------------------------------------------------------------------


 

or toxic substances, materials or wastes whether solid, liquid or gaseous in
nature, into the environment, or relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Hazardous Substances, underground improvements (including, without limitation,
treatment or storage tanks, or water, gas or oil wells), or pollutants,
contaminants or hazardous or toxic substances, materials or wastes, whether
solid, liquid of gaseous in nature.

 

“Manager” has the meaning ascribed to such term in the Preamble hereto or shall
mean any successor or permitted assign, as applicable.

 

“Manager Event of Default” has the meaning ascribed to such term in
Section 9.01.

 

“Marketing Programs” means advertising, marketing, promotional and public
relations programs and campaigns including so-called “frequent stay” rewards
programs which are intended for the benefit of all hotels in the System.

 

“Monthly Statement” has the meaning ascribed to such term in Section 4.01.A.

 

“Mortgage” means any mortgage indebtedness obtained by Owner to finance its
leasehold interest in the Hotel, and may take the form of a mortgage, deed of
trust or security document customarily in use in the State.

 

“Mortgagee” means the holder of any Mortgage.

 

“Officer’s Certificate” means a certificate executed by an officer of Manager
which certifies that with respect to the Annual Operating Statement delivered
under Section 4.01.B, the accompanying statement has been properly prepared in
accordance with GAAP and fairly presents the financial operations of the Hotel.

 

“Operating Loss” means a negative Operating Profit for the Hotel.

 

“Operating Profit” means the excess of Gross Revenues over the following
expenses incurred by Manager in accordance with the Operating Standards and the
terms of this Agreement, on behalf of Owner, in operating the Hotel:

 

1.             the cost of sales, including, without limitation, compensation,
fringe benefits, payroll taxes and other costs related to Hotel employees (the
foregoing costs shall not include salaries and other employee costs of executive
personnel of Manager who do not work at the Hotel on a regular basis; except
that the foregoing costs shall include the allocable portion of the salary and
other employee costs of any general manager or other supervisory personnel
assigned to a “cluster” of hotels which includes the Hotel);

 

2.             departmental expenses incurred at departments within the Hotel;
administrative and general expenses; the cost of marketing incurred by the
Hotel; advertising and business promotion incurred by the Hotel;

 

3.             routine repairs, maintenance and minor alterations under
Section 5.02;

 

42

--------------------------------------------------------------------------------


 

4.             all charges for electricity, power, gas, oil, water and other
utilities consumed in the operation of the Hotel;

 

5.             the cost of Inventories and Fixed Asset Supplies consumed in the
operation of the Hotel;

 

6.             lease payments for equipment and other personal property
reasonably necessary for the operation of the Hotel;

 

7.             a reasonable reserve for uncollectible accounts receivable as
determined by Manager;

 

8.             all costs and fees of independent professionals or other third
parties who are retained by Manager to perform services required or permitted
hereunder;

 

9.             all costs and fees of technical consultants and operational
experts who are retained or employed by Manager and/or Affiliates of Manager for
specialized services (including, without limitation, quality assurance
inspectors) and the cost of attendance by employees of the Hotel at training and
manpower development programs sponsored by Manager;

 

10.           the Base Management Fee;

 

11.           insurance costs and expenses for coverage required to be
maintained under Section 6.01;

 

12.           taxes, if any, payable by or assessed against Manager related to
this Agreement or to Manager’s operation of the Hotel (exclusive of Manager’s
income taxes) and all Impositions;

 

13.           contributions to Marketing Programs, but only if and to the extent
Owner has approved the Marketing Program and the applicable cost allocation
formula;

 

14.           the Hotel’s share of the costs and expenses of participating in
programs and activities prescribed for members of the System (including those
central or regional services set forth in Section 1.03) to the extent such costs
are not paid pursuant to a Marketing Program;

 

15.           the costs of commercially reasonable efforts of causing the Hotel
to be in compliance with each and every provision of the Lease (regardless of
whether or not such compliance is a requirement of this Agreement);

 

16.           such other costs and expenses incurred by Manager to comply with
Legal Requirements and Insurance Requirements or are otherwise reasonably
necessary for the proper and efficient operation of the Hotel; and

 

17.           such other costs and expenses paid to Owner or Landlord pursuant
to the Lease or this Agreement, if such costs and expenses would have been a
Deduction if paid directly by Manager to a third person in respect of the Hotel,
collectively, “Deductions.”

 

43

--------------------------------------------------------------------------------


 

Deductions shall not include (a)  payments with respect to items for which
Manager has agreed to be liable at its own cost and expense in this Agreement or
under any other agreement between Manager and Owner including indemnities,
(b) debt service payments pursuant to any Mortgage, (c) payments pursuant to
equipment leases or other forms of financing obtained by Owner for the FF&E
located in or connected with the Hotel, both of which shall be paid or caused to
be paid by Owner, (d) rent payable under the Lease, (e) any reimbursement to
Manager for advances Manager makes with respect to the Hotel as permitted
hereunder or, (f) any item specifically stated not to be a Deduction.

 

“Operating Standards” has the meaning ascribed to such term in Section 1.02.A.

 

“Overdue Rate” means an annual rate of 12% but not higher than the highest rate
permitted by law.

 

“Owner” has the meaning ascribed to such term in the Preamble or shall mean any
successor or permitted assignee, as applicable.

 

“Owner Advances” has the meaning ascribed to such term in Section 3.02.D.

 

“Owner Event of Default” has the meaning ascribed to such term in Section 9.03.

 

“Owner Operating Loss Advance(s)” has the meaning ascribed to such term in
Section 4.06.

 

“Owner’s Personal Property” means all motor vehicles, consumable inventories and
supplies, furniture, furnishings, movable walls and partitions, equipment and
machinery and all other tangible personal property of Owner, if any, acquired by
Owner on and after the date hereof and located at the Hotel or used in Owner’s
business at the Hotel, and all modifications, replacements, alterations and
additions to such personal property.

 

“Owner’s Priority” means, for each Year or portion thereof, an amount equal to
eight percent (8)% of Invested Capital.

 

“Owner’s Residual Payment” with respect to each Year or portion thereof, an
amount equal to Operating Profit remaining after deducting amounts paid or
payable in respect of Owner’s Priority and Reimbursable Advances for such Year.

 

“Owner Working Capital Advances” means the aggregate of all funds remitted by
Owner to Manager as Additional Working Capital.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company partnership or other entity, and the
heirs, executors, administrators, legal representatives, successors and assigns
of such Peron where the context so permits.

 

“Reimbursable Advances” means the amounts paid or payable in respect of
Section 3.02.D.

 

44

--------------------------------------------------------------------------------


 

“RMR” has the meaning ascribed to such term in Section 11.17.

 

“Rules” has the meaning ascribed to such term in Section 11.17.

 

“Sale of the Hotel” means any sale, assignment, transfer or other disposition,
for value or otherwise, voluntary or involuntary, of Owner’s leasehold title to
the Hotel.  For purposes of this Agreement, a Sale of the Hotel shall also
include a lease (or sublease) of all or substantially all of Owner’s leasehold
interest in the Hotel and any sale, assignment, transfer or other disposition,
for value or otherwise, voluntary or involuntary, in a single transaction or a
series of transactions, of the Controlling Interest in Owner, but shall not
include any conveyance which results in HPT continuing to hold a Controlling
Interest in the transferee.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Site” has the meaning ascribed to such term in the Recitals.

 

“Specially Designated National or Blocked Person” means (a) a person designated
by the U.S. Department of Treasury’s Office of Foreign Assets Control, or other
governmental entity, from time to time as a “specially designated national or
blocked person” or similar status, (b) a person described in Section 1 of
U.S. Executive Order 13224 issued on September 23, 2001, or (c) a person
otherwise identified by government or legal authority as a person with whom
Manager or its Affiliates are prohibited from transacting business.  Currently,
a listing of such designations and the text of the Executive Order are published
under the internet website address www.ustreas.gov/offices/enforcement/ofac.

 

“State” means the state in which the Hotel is located.

 

“System” means all hotels which are operated under the Trade Names.

 

“System Standards” means the physical standards (for example, quality of the
Building, FF&E, and Fixed Asset Supplies, frequency of FF&E replacements, etc.);
each of such standards shall be the standard which is generally prevailing or in
the process of being implemented at other hotels in the System, on a fair and
consistent basis with other hotels in the System; provided, however, that if the
market area or the physical peculiarities of the Hotel warrant, in the
reasonable judgment of Manager, a deviation from such standards shall be
permitted.

 

“Term” has the meaning ascribed to such term in Section 2.01.A.

 

“Termination Fee” means, an amount equal to the present value of the payments
that would have been made to Manager between the date of termination and the
scheduled expiration date of the Term as Base Management Fee if this Agreement
had not been terminated, calculated based upon the average earned in each of the
three (3) calendar years ended prior to the date of termination, discounted at 
an annual rate equal to the Discount Rate.

 

“Trade Names” has the meaning ascribed to such term in Section 11.10.

 

“Uniform System of Accounts” means the Uniform System of Accounts for the
Lodging Industry, Tenth Revised Edition, 2006, as published by the American
Hotel & Lodging

 

45

--------------------------------------------------------------------------------


 

Educational Institute, as revised from time to time to the extent such revision
has been or is in the process of being generally implemented within the System.

 

“Unsuitable for Its Permitted Use” means a state or condition of the Hotel such
that (a) following any damage or destruction involving the Hotel, the Hotel
cannot be operated in the good faith judgment of Manager on a commercially
practicable basis and it cannot reasonably be expected to be restored to
substantially the same condition as existed immediately before such damage or
destruction, within nine (9) months following such damage or destruction or such
shorter period of time as to which business interruption insurance is available
to cover rent and other costs related to the Hotel following such damage or
destruction, or (b) as the result of a partial Condemnation, the Hotel cannot be
operated, in the good faith judgment of Manager on a commercially practicable
basis in light of then existing circumstances.

 

“Working Capital” means funds that are used in the day-to-day operation of the
business of the Hotel.

 

“Year” means the calendar year.

 

12.02.      Construction.  The definitions of terms herein shall apply equally
to the singular, plural, past, present and future forms of the terms defined. 
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms.  The words “include,” “includes” and
“including” shall be deemed to be followed by the phrase “without limitation.” 
The word “will” shall be construed to have the same meaning and effect as the
word “shall.”  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (iii) the words “herein,” “hereof” and “hereunder,” and words of
similar import when used in this Agreement shall be construed to refer to this
Agreement in its entirety and not to any particular provision thereof, (iv) all
references in this Agreement to Articles, Sections and Exhibits shall be
construed to refer to Articles and Sections of, and Exhibits to, this Agreement,
and (v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time. 
Any titles or captions contained in this Agreement are for convenience only and
shall not be deemed part of the text of this Agreement.

 

[SIGNATURES BEGIN ON THE FOLLOWING PAGE]

 

46

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal as of the day and year first written above.

 

 

SONESTA INTERNATIONAL HOTELS CORPORATION

 

 

 

 

 

By:

/s/ Jennifer B. Clark

 

 

Name:

Jennifer B. Clark

 

 

Title:

Secretary

 

 

 

 

 

 

 

 

 

ROYAL SONESTA, INC.

 

 

 

 

 

By:

/s/ John G. Murray

 

 

Name:

John G. Murray

 

 

Title:

President, Chief Operating Officer and Secretary

 

[Signature Page to New Orleans Management Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

THE SITE

 

The real property located at 300 Bourbon Street, New Orleans, LA 70130.

 

48

--------------------------------------------------------------------------------